         Case 6:18-cv-00296-MO         Document 407-3       Filed 02/05/21           Page 1 of 60




                            .
PeRKINSCOle                                                 1201 Third Avenue
                                                            Suite 4900
                                                                                            0   + 1.206359.8000
                                                                                            G + 1.206359.9000
                                                            Seattle. WA 98101-3099              PerkinsCoie.com



                                                                                            Matthew P. Gordon
                                                                                     MGordon@perkinscoie.com
                                                                                           D. +1.206.359.3552
                                                                                           F. +1.206.359.4552

February 1, 2019



VIA EMAIL

The Honorable Michael W. Mosman
United States District Court
1000 SW Third Avenue, Room 1615
Portland, OR 97204

Re:          FamilyCare, Inc. v. Oregon Health Authority, et al., Case No. 6:18-cv-00296-MO
             Documents Designated Attorney Eyes Only

Dear Judge Mosman:

FamilyCare, Inc. (“FamilyCare”) submits this letter and attachments in response to the Court’s
order that FamilyCare provide a list of the AEO-designated documents that it requests be down-
designated. See Dkt. 342. This letter explains how FamilyCare created that list, as well as the
reasons why down-designation is appropriate, including an explanation of relevant recent
developments.

FamilyCare is also providing this letter and list of documents to OHA, Optumas, and the
Coordinated Care Organizations (CCOs). FamilyCare previously provided the CCOs with the
documents that were the subject of its prior motion for partial reconsideration, see Dkt. 302, and
there is considerable overlap between those documents and the documents in the attached list.
To date, FamilyCare has received no indication that any CCO reviewed the earlier submitted
documents. Nonetheless, FamilyCare will provide the CCOs, upon request, with the additional
documents identified herein. Meanwhile, FamilyCare and Optumas continue to negotiate
regarding the documents Optumas marked as AEO and may be able to reach resolution, at least
with respect to the documents (or portions thereof) that Optumas claims implicate its trade
secrets.

Methodology

FamilyCare’s submission identifies documents that (1) OHA or Optumas marked AEO, (2) have
not been previously down-designated, and (3) FamilyCare believes should now be down-




Per1m s COie LLP

                                                                                               Exhibit 3
                                                                                            Page 1 of 60
                   Case 6:18-cv-00296-MO       Document 407-3            Filed 02/05/21        Page 2 of 60



The Honorable Michael W. Mosman
February 1, 2019
Page 2


designated. 1 Of the approximately 19,500 documents that are still designated as AEO,
FamilyCare requests that the Court order the down-designation of the 4,344 documents identified
in Attachment A to this letter. 2

The AEO documents fall into two broad categories. The first category consists of documents
that have no connection to the underlying instructions from the CCOs. The CCOs directed OHA
to mark as AEO documents containing certain types of information (the “CCO-Designated
Information”). But OHA and Optumas also marked many documents AEO that manifestly do
not contain any CCO-Designated Information. FamilyCare previously identified, and OHA
previously down-designated, more than 5,000 such documents. FamilyCare identified numerous
additional such documents during its review; they are identified in Attachment A as Category 00
“No CCO-Designated Information.” FamilyCare anticipates that all parties will agree that all
these documents should be fully down-designated.

The second category consists of documents that arguably contain at least some CCO-Designated
Information. As discussed below and in the accompanying attachment, the Court should down-
designate them because the content does not merit AEO protection. Some of the CCO-
Designated Information has no colorable basis for AEO protection (e.g., information about risk
scores). Much of the remainder is aggregated information that does not reveal the granular,
provider-level payment or contractual detail that the CCOs have identified as being of acute
concern. A small percentage of the documents contain such granular information, but most of
those contain it in only a portion of the document—e.g., in a single tab of a multi-tab worksheet.
In light of recent developments that severely reduce the potential competitive value of such
information, FamilyCare’s position is that that even the granular information does not merit AEO
protection. If the Court concludes otherwise, however, FamilyCare requests that the portions of
documents that do not contain such granular information be down-designated.

For clarity, documents in this second category are sorted into topical categories based on the type
of information they contain. Attachment B to this letter describes these categories in more detail.
Counsel for FamilyCare has spent dozens of hours evaluating which documents should be down-
designated. The descriptions of the information contained in the various categories of documents
are based upon these reviews.




1
  Health Share has not yet completed its document production. If Health Share produces documents with AEO
designations that should not be so designated, FamilyCare reserves the right to seek relief from the Court as to those
documents.
2
  There are more than 4,344 Bates IDs in Attachment A; this is because some of the 4,344 documents were
categorized as belonging to more than one category.



Perkins Cole LLP



                                                                                                           Exhibit 3
                                                                                                        Page 2 of 60
               Case 6:18-cv-00296-MO   Document 407-3        Filed 02/05/21      Page 3 of 60



The Honorable Michael W. Mosman
February 1, 2019
Page 3




Applicable Standards

The presumption is in favor of disclosure. San Jose Mercury News, Inc. v. U.S. Dist. Court—N.
Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits of
pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”).

Under both the applicable law and the Protective Orders entered in this case, the party who
maintains that a document should be AEO has the burden to show good cause for the
designation. See Protective Orders at 8, ¶ 11 (“the party seeking to protect a document from
disclosure bears the burden of establishing good cause for why the document should not be
disclosed”); In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th
Cir. 2011) (“If a party takes steps to release documents subject to a stipulated order, the party
opposing disclosure has the burden of establishing that there is good cause to continue the
protection of the discovery material.”).

The requirement to show good cause applies on a document-by-document basis: “A party
asserting good cause bears the burden, for each particular document it seeks to protect, of
showing that specific prejudice or harm will result” if the document is not designated AEO.
Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003). That burden is met
only upon a specific showing of likely harm resulting from down-designation of specific
information; generalized assertions of harm are insufficient. Beckman Indus., Inc. v. Int’l Ins.
Co., 966 F.2d 470, 476 (9th Cir. 1992). Documents with both AEO and non-AEO material may
be protected in part. See Foltz, 331 F.3d at 1137 (“[T]he limited number of third-party medical
and personnel records can be redacted easily to protect third-party privacy interests while leaving
other meaningful information.”).

Federal Medicaid managed care regulations require transparency in the rate-setting process: “All
adjustments used to develop the capitation rates must be adequately described with enough detail
so that CMS, or an actuary applying generally accepted actuarial principles and practices, can
understand and evaluate all of the following: (i) How each material adjustment was developed
and the reasonableness of the material adjustment for the enrolled population…” 42 C.F.R.
§ 438.7(b)(4).

The producing party bears the responsibility for properly designating documents on the front
end; over-designation improperly shifts the costs of review to the receiving party. Del Campo v.
Am. Corrective Counseling Serv., Inc., No. C-01-21151JW (PVT), 2007 WL 3306496, at *4
(N.D. Cal. Nov. 6, 2007) (granting plaintiffs’ motion to de-designate documents and finding that
defendant’s massive over-designation of documents warranted sanctions because the defendant’s



Perkins Cole LlP



                                                                                           Exhibit 3
                                                                                        Page 3 of 60
               Case 6:18-cv-00296-MO       Document 407-3          Filed 02/05/21       Page 4 of 60



The Honorable Michael W. Mosman
February 1, 2019
Page 4


“actions in indiscriminately designating documents had the result of improperly shifting the cost
of review of confidentiality to the Plaintiffs.”).
Relevant Recent Developments

FamilyCare has previously explained why information in the documents at issue here does not
merit AEO protection. See, e.g., Dkts. 195, 251. The CCOs’ arguments in response have focused
primarily on information detailing how, and how much, CCOs pay providers—i.e., the amount of
payments to particular providers and details of contractual arrangements with specific providers.
The vast majority of the documents for which now FamilyCare seeks down-designation does not
include such information. Many of the documents do not include that information in any form,
and most of the remainder contain information about expenditures that is aggregated in a manner
that does not reveal how much a CCO pays a particular provider for a particular service.

In any event, recent developments that demonstrate the rapidly changing CCO landscape further
undermine the CCOs’ arguments about possible competitive harm. In particular, OHA recently
made several announcements regarding the next five-year CCO contract (“CCO 2.0”), which
confirmed that there will not be another CCO contract procurement until 2024 or later, at which
time there will be substantial changes to rate-setting, OHA contracting, and provider payment.
See Exhibit 1. 3 As a result, even if any of the information that the CCOs or Optumas claim as
trade secret actually had competitive value prior to the CCO 2.0 contract, that value will have
vanished by the time the next CCO contracts are let because the information will be antiquated
and irrelevant. Specifically, how, and how much, a CCO paid its providers in 2014, 2015 or
2016 is useless to contracting that will occur for 2024 and beyond.

Contracts for the 2020-2024 period are being procured through a non-competitive Request for
Applications (RFA). On January 25, 2019, OHA released its final RFA for CCOs who wish to
contract with OHA for the 2020-2024 cycle. The RFA is relevant for several reasons:

        1. To be eligible to apply under the RFA a CCO must submit a Letter of Intent to Apply by
           5:00 p.m. today, February 1, 2019. FamilyCare previously informed the Court that it
           would not submit an application for CCO 2.0 due to the ongoing litigation with OHA,
           and it is, in fact, not submitting a letter of intent today. As a result, per the terms of the
           RFA, FamilyCare will not be eligible to apply for the CCO 2.0 contract.

        2. The CCO 2.0 contracts with the CCOs will be for five years, expiring December 31,
           2024, with the potential for one-year renewals thereafter. For that reason, OHA does not


3
 Exhibits 1-3 consist of excerpts from OHA’s final RFA for CCO 2.0 and Attachment 8 and Appendix 12 to the
RFA. The complete RFA and associated documents are available at
https://www.oregon.gov/oha/OHPB/Pages/CCO-2-0-Contract-Selection.aspx.



Perkins Coie LLP



                                                                                                   Exhibit 3
                                                                                                Page 4 of 60
                   Case 6:18-cv-00296-MO     Document 407-3            Filed 02/05/21        Page 5 of 60



The Honorable Michael W. Mosman
February 1, 2019
Page 5


               plan another solicitation for at least five years. As a result, the next opportunity for
               CCOs to submit an application to contract with OHA will not be until 2024, if not later.

        3. OHA is making significant changes to the conditions for provider payments by the
           CCOs. In particular, the CCO 2.0 contract will require CCOs to change how they pay
           providers—in 2020, at least 20% of the amounts CCOs spend on care delivery must be
           through value-based payment (VBP) contracts, as opposed to fee-for-service
           reimbursement, and “CCOs must annually increase the level of payments that are value-
           based through the duration of the CCO 2.0 period” to 70% by 2024. As a result, CCOs
           must make significant changes in how they contract with and reimburse providers. This
           renders obsolete information about provider payment arrangements that were in place in
           and before 2016, which is the time period of the information in the documents at issue
           here. See Exhibit 2.

        4. The final RFA confirms that the CCOs who submit applications are not directly
           competing with each other for contracts and are not submitting rate bids or other
           proposed rates. To the contrary, OHA and Optumas will continue to unilaterally set
           rates for the next five-year cycle.

OHA also publicly released a draft of the rate methodology that OHA and Optumas will use to
set rates for the 2020-2024 contract period. This document identifies significant changes to the
rate-setting methodology. Most notably, Optumas and OHA will no longer develop rates on a
regional basis; instead, “the starting point for the rate development will be a statewide base
data[.]” See Exhibit 3.

These developments eviscerate the CCOs’ and Optumas’s already-tenuous claims for AEO
protection. The CCOs have argued that information about payments to providers or the details of
contractual arrangements with providers from 2014-2016 constitute trade secrets and would
cause competitive harm if not protected by AEO designation. But FamilyCare is not applying
for CCO 2.0, and by 2024—the time of the next procurement—2014-2016 CCO Medicaid
payment methodologies will be obsolete. 4 Similarly, given the pending changes in how
Optumas will set the rates for the next contract cycle, Optumas’s claims of trade secrets related
to its formulae for setting 2017 and 2018 rates are without evidentiary support.

Documents produced during discovery further undermine the CCOs’ arguments. The CCOs
have maintained that the information about payments to particular providers contained in their
fee-for-service claims data is particularly commercially sensitive information that is jealously
guarded. But documents uncovered in discovery revealed that, despite the representations to this

4
 Again, this kind of granular, provider-specific payment methodological information is present only in a very small
percentage of the AEO documents.



Perkins Cole LlP



                                                                                                        Exhibit 3
                                                                                                     Page 5 of 60
               Case 6:18-cv-00296-MO   Document 407-3        Filed 02/05/21     Page 6 of 60



The Honorable Michael W. Mosman
February 1, 2019
Page 6


Court, two competing CCOs—Umpqua and PrimaryHealth of Josephine County (PHJC), both of
whom operate in Douglas County—shared such claims data. Specifically, according to a report
by a consulting group commissioned by OHA, PHJC “provided Umpqua with their general
ledger and FFS claims data” to assist with the preparation of certain financial reports. See
Exhibit 4.

PHJC, along with Health Share, spearheaded the effort for broad AEO protection in state court
and in this Court—its counsel submitted documents and argued on behalf of many of the CCOs.
And PHJC (along with many of the other CCOs) asserted that claims data merited AEO
protection and expressly instructed OHA to mark documents containing such data as AEO.
Neither PHJC nor Umpqua notified this Court or the state court of their sharing of this data.

Together with the earlier revelations about the CCOs’ lack of concern over sharing their “trade
secrets” with an outside actuary firm (Lewis & Ellis), who remains free to work for any of the
CCOs, or about the former OHA Medicaid director consulting with certain CCOs, see Dkt. 251
at 6-7, the revelation that PHJC shared with its competitor information that it claims is among its
most competitively sensitive at minimum calls into question the CCOs’ assertions about trade
secrets and the harm they would suffer upon disclosure. In fact, information that the CCOs seek
to protect has been shared, apparently at times with direct competitors, and yet no CCO has
identified any resulting harm.

Finally, one of the CCOs that has argued against de-designation, Willamette Valley Community
Health, recently announced that it would not be seeking to contract with OHA as part of CCO
2.0, thereby vitiating any claim to competitive sensitivity its data. The letters of intent to apply
for a CCO 2.0 contract, due today, may reveal other similar changes that further undermine prior
claims about the competitive sensitivity of the data.

As an offer of compromise, and to assuage any lingering concerns, FamilyCare proposes that
down-designation of the documents be delayed until after the applications for CCO 2.0
procurement have been submitted. Per the final RFA, the deadline for such submission is April
22, 2019. FamilyCare proposes that documents be down-designated on May 1.

Conclusion

FamilyCare respectfully submits that the documents identified in the attachments to this letter
should be down-designated. If the Court believes that some of the information in some of the
documents merits AEO protection—e.g., claims data or other information with granular detail
about specific amounts paid for specific services or the details of contractual arrangements
between providers and CCOs—then FamilyCare requests that the Court order down-designation
of the portions of documents that do not contain such information.



Perkins Coie LLP



                                                                                          Exhibit 3
                                                                                       Page 6 of 60
Case 6:18-cv-00296-MO         Document 407-3   Filed 02/05/21   Page 7 of 60



                 The Honorable Michael W. Mosman
                 February 1, 2019
                 Page 7




                 Very truly yours,



                 Matthew P. Gordon

                 cc: All Counsel (via email)
                 Enclosures




                 Perkrn COie LLP




                                                                        Exhibit 3
                                                                     Page 7 of 60
 Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 8 of 60




  Attachment A -
List of Documents to
be Down-Designated




                                                                   Exhibit 3
                                                                Page 8 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 9 of 60


No CCO-Designated Information
Page 1 of 2

                      00. No CCO-Designated Information

 OHA_LIT_01189802        OHA_LIT_00299131    OPTUMAS_00043418         OPTUMAS_00068104
 OHA_LIT_00494458        OHA_LIT_00512484    OHA_LIT_01298459         OPTUMAS_00063578
 OHA_LIT_00479848        OHA_LIT_00222219    OHA_LIT_00292563         OPTUMAS_00068318
 OHA_LIT_00481601        OHA_LIT_00529697    OHA_LIT_00292565         OHA_LIT_00271097
 OHA_LIT_00481893        OPTUMAS_00076210    OHA_LIT_00273679         OHA_LIT_00291515
 OHA_LIT_00482192        OPTUMAS_00042819    OPT00030441              OHA_LIT_00291520
 OHA_LIT_00479261        OPTUMAS_00042827    OPT00000134              OHA_LIT_00291525
 OHA_LIT_00481017        OPTUMAS_00037241    OPT00000138              OHA_LIT_00271226
 OHA_LIT_00480432        OHA_LIT_00299923    OPT00000145              OHA_LIT_00271093
 OPT00060238             OHA_LIT_00299917    OPT00000149              OHA_LIT_00291529
 OHA_LIT_01044214        OHA_LIT_01262355    OPT00000158              OHA_LIT_00290817
 OHA_LIT_01044215        OHA_LIT_01220366    OPT00000081              OHA_LIT_00303043
 OPT00019732             OPTUMAS_00038621    OHA_LIT_00293815         OHA_LIT_00306432
 OHA_LIT_00236939        OPTUMAS_00039976    OHA_LIT_00287469         OHA_LIT_00271922
 OHA_LIT_00488376        OPTUMAS_00039998    OHA_LIT_00263928         OHA_LIT_00306423
 OHA_LIT_00494773        OPT00002742         OHA_LIT_00245220         OHA_LIT_00306405
 OHA_LIT_00290379        OHA_LIT_00289212    OHA_LIT_00306236         OHA_LIT_00306409
 OPT00023542             OPT00054250         OHA_LIT_00529704         OHA_LIT_00305722
 OPT00080423             OPTUMAS_00039735    OHA_LIT_01144315         OHA_LIT_00305695
 OHA_LIT_01232289        OPTUMAS_00056446    OHA_LIT_01144322         OHA_LIT_00305712
 OPT00080199             OPTUMAS_00039363    OHA_LIT_01144325         OPTUMAS_00039615
 OPTUMAS_00039583        OHA_LIT_00252689    OHA_LIT_01144328         OPTUMAS_00026730
 OPTUMAS_00026981        OHA_LIT_00483371    OPTUMAS_00039835         OHA_LIT_00575165
 OPTUMAS_00027498        OHA_LIT_00237864    OPTUMAS_00027544         OHA_LIT_00575191
 OPTUMAS_00037785        OHA_LIT_00238063    OHA_LIT_00489308         OHA_LIT_00575212
 OPTUMAS_00027359        OPTUMAS_00038970    OHA_LIT_00274088         OPT00019751
 OHA_LIT_00280935        OPTUMAS_00040032    OPTUMAS_00079445         OPT00019748
 OHA_LIT_01144348        OPTUMAS_00040046    OPTUMAS_00078770         OPTUMAS_00049730
 OHA_LIT_00732750        OPTUMAS_00040048    OPTUMAS_00082628         OPTUMAS_00073945
 OHA_LIT_00729406        OPTUMAS_00040050    OPTUMAS_00081484         OHA_LIT_00273412
 OHA_LIT_00732755        OHA_LIT_00292702    OPTUMAS_00081485         OHA_LIT_00273374
 OPT00030270             OHA_LIT_00296847    OPTUMAS_00082629         OHA_LIT_00291976
 OPTUMAS_00041729        OHA_LIT_00297090    OHA_LIT_00270860         OHA_LIT_00488955




                                                                            Exhibit 3
                                                                         Page 9 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 10 of 60


No CCO-Designated Information
Page 2 of 2

 OPTUMAS_00041713        OHA_LIT_00269202     OHA_LIT_00270865          OPT00084522
 OPTUMAS_00042683        OHA_LIT_00219260     OHA_LIT_00274279          OPTUMAS_00039487
 OHA_LIT_01157110        OPTUMAS_00036711     OHA_LIT_00297299          OPTUMAS_00026681
 OHA_LIT_00659502        OPTUMAS_00027303     OHA_LIT_00270862          OHA_LIT_00511463
 OHA_LIT_00242900        OHA_LIT_00292462     OHA_LIT_00274273          OPTUMAS_00043500
 OHA_LIT_00289681        OHA_LIT_00270752     OHA_LIT_00297301          OPTUMAS_00026686
 OHA_LIT_00247449        OHA_LIT_00270761     OHA_LIT_00297906          OPTUMAS_00040432
 OHA_LIT_00298176        OHA_LIT_00274213     OPTUMAS_00036953          OPTUMAS_00056509
 OHA_LIT_01272602        OHA_LIT_00274222     OHA_LIT_00279963          OHA_LIT_01223396
 OHA_LIT_00732775        OHA_LIT_00297059     OPT00016803               OPT00035069
 OHA_LIT_00290264        OHA_LIT_00293971     OHA_LIT_00301537          OHA_LIT_00301539
 OHA_LIT_00301533        OHA_LIT_00289681     OHA_LIT_00729406          OHA_LIT_01218783
 OHA_LIT_00497019        OHA_LIT_00293809     OHA_LIT_00729466          OHA_LIT_01253840
 OHA_LIT_00512579        OHA_LIT_00297045     OHA_LIT_00729469          OHA_LIT_01295123
 OHA_LIT_00512599        OHA_LIT_00299127     OHA_LIT_00729490          OHA_LIT_00296428
 OHA_LIT_00654861        OHA_LIT_00305177     OHA_LIT_00729494          OHA_LIT_00529721
 OHA_LIT_00218583        OHA_LIT_00306417     OHA_LIT_00732680
                                                                        OPT00083283
 OHA_LIT_00247449        OHA_LIT_00512484     OHA_LIT_00732691          OPT00083330
 OHA_LIT_00252709        OHA_LIT_00517584     OHA_LIT_00732695
                                                                        OPT00083309
 OHA_LIT_00252714        OHA_LIT_00301535     OHA_LIT_00732704          OHA_LIT_00270721
 OHA_LIT_00266089        OHA_LIT_00529715     OHA_LIT_00732750          OHA_LIT_00271872
 OHA_LIT_00266458        OHA_LIT_00529717     OHA_LIT_00732755          OHA_LIT_00271885
 OHA_LIT_00270691        OHA_LIT_00529719     OHA_LIT_00732775          OHA_LIT_00289212
 OPT00083314             OPT00084368




                                                                             Exhibit 3
                                                                         Page 10 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 11 of 60


Risk Scoring
Page 1 of 1

                                  01. Risk Scoring

 OHA_LIT_00219217      OPTUMAS_00039172      OPTUMAS_00027525          OPT00007014
 OHA_LIT_00219218      OPTUMAS_00039267      OPTUMAS_00082160          OPT00018419
 OHA_LIT_00219219      OPTUMAS_00039439      OPTUMAS_00082969          OPT00036558
 OHA_LIT_00219220      OPTUMAS_00039461      OHA_LIT_00678976          OPTUMAS_00037477
 OHA_LIT_00219221      OPTUMAS_00039502      OPT00143481               OPTUMAS_00037497
 OHA_LIT_00219222      OPTUMAS_00039504      OPT00143482               OPTUMAS_00038796
 OHA_LIT_00219223      OPTUMAS_00039774      OPT00144030               OHA_LIT_00477514
 OHA_LIT_00219224      OPTUMAS_00039903      OPT00144031               OPTUMAS_00039363
 OHA_LIT_00219225      OPTUMAS_00039937      OPT00144032               OPTUMAS_00026681
 OHA_LIT_00219226      OPTUMAS_00039939      OPT00144033               OPT00080198
 OHA_LIT_00219227      OPTUMAS_00040067      OPT00144034               OPT00144211
 OHA_LIT_00219228      OPTUMAS_00040130      OPT00144035               OPT00144212
 OHA_LIT_00219229      OPTUMAS_00040132      OPT00144036               OPT00144213
 OHA_LIT_00219230      OPTUMAS_00040140      OPT00144037               OPT00144214
 OHA_LIT_00219231      OPTUMAS_00040142      OPT00144038               OPT00144304
 OHA_LIT_00219232      OPTUMAS_00040193      OPT00144039               OPT00144316
 OHA_LIT_00259997      OPTUMAS_00040198      OPT00144040               OPT00144328
 OHA_LIT_00264261      OPTUMAS_00040200      OPT00144041               OPT00144345
 OHA_LIT_00269123      OPTUMAS_00041150      OPT00144042               OHA_LIT_01057551
 OHA_LIT_00269159      OPTUMAS_00041157      OPT00144043               OHA_LIT_01248401
 OHA_LIT_00271631      OPTUMAS_00041163      OPT00144044               OPT00144458
 OHA_LIT_00271639      OPTUMAS_00041165      OPT00144045               OPTUMAS_00027155
 OHA_LIT_00272918      OPTUMAS_00042272      OPT00144046               OPTUMAS_00027173
 OHA_LIT_00273516      OPTUMAS_00043502      OPT00144047               OPTUMAS_00027178
 OHA_LIT_00274855      OPTUMAS_00063726      OPT00144048               OPTUMAS_00027189
 OHA_LIT_00281994      OPTUMAS_00074930      OPT00144049               OPTUMAS_00027301
 OHA_LIT_00291237      OPTUMAS_00074934      OPT00144171               OPTUMAS_00027503
 OHA_LIT_00299221      OPTUMAS_00074935      OPT00144178               OHA_LIT_00222219
 OHA_LIT_00299580      OPTUMAS_00074937      OPT00144188               OHA_LIT_00264340
 OHA_LIT_00299583      OPTUMAS_00076275      OPT00144189               OHA_LIT_00212588
 OHA_LIT_00302160      OPTUMAS_00076276      OPT00144190               OPT00080199
 OPT00001904           OPTUMAS_00026688      OPT00144191
 OPT00001905           OPTUMAS_00026942      OPT00144192




                                                                            Exhibit 3
                                                                        Page 11 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 12 of 60


Rate of Growth
Page 1 of 1

                              02. Rate of Growth

 OHA_LIT_00212130      OPTUMAS_00039155      OHA_LIT_00575094          OPTUMAS_00038342
 OHA_LIT_00212133      OPTUMAS_00039627      OHA_LIT_00661021          OPTUMAS_00038452
 OHA_LIT_00212134      OPTUMAS_00039769      OHA_LIT_00663282          OPTUMAS_00038463
 OHA_LIT_00219611      OPTUMAS_00039779      OHA_LIT_00667947          OPTUMAS_00038621
 OHA_LIT_00219614      OPTUMAS_00039783      OHA_LIT_00668162          OPTUMAS_00039152
 OHA_LIT_00222297      OPTUMAS_00039785      OHA_LIT_00679073          OPTUMAS_00043117
 OHA_LIT_00280017      OPTUMAS_00039791      OHA_LIT_01001076          OPTUMAS_00043119
 OHA_LIT_00303192      OPTUMAS_00039976      OHA_LIT_01157130          OPTUMAS_00043121
 OHA_LIT_00303195      OPTUMAS_00039987      OHA_LIT_01200832          OPTUMAS_00027582
 OPT00002362           OPTUMAS_00039993      OHA_LIT_00219628          OPT00084522
 OPT00030270           OPTUMAS_00039995      OHA_LIT_00219629          OHA_LIT_00660996
 OPT00037841           OPTUMAS_00039998      OHA_LIT_00219630          OPTUMAS_00042771
 OPT00038299           OPTUMAS_00040015      OHA_LIT_00222377          OPTUMAS_00026615
 OPT00051007           OPTUMAS_00040077      OHA_LIT_00273444          OPTUMAS_00026896
 OPT00067621           OPTUMAS_00041153      OHA_LIT_00495853          OPT00080190
 OPT00067625           OPTUMAS_00041185      OPTUMAS_00039735          OPT00080385
 OPT00067659           OPTUMAS_00041882      OPTUMAS_00039935          OPT00073097
                       OPT00054252
 OPT00052666




                                                                            Exhibit 3
                                                                        Page 12 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 13 of 60


Triangulation
Page 1 of 6

                                  03. Triangulation

                        OHA_LIT_00211471      OHA_LIT_00211518         OHA_LIT_00211521
 OHA_LIT_00211523       OHA_LIT_00211524      OHA_LIT_00211526         OHA_LIT_00211527
 OHA_LIT_00211529       OHA_LIT_00211530      OHA_LIT_00211532         OHA_LIT_00211533
 OHA_LIT_00211535       OHA_LIT_00211536      OHA_LIT_00211541         OHA_LIT_00211548
 OHA_LIT_00211552       OHA_LIT_00211560      OHA_LIT_00211565         OHA_LIT_00211589
 OHA_LIT_00211592       OHA_LIT_00211594      OHA_LIT_00211598         OHA_LIT_00211600
 OHA_LIT_00211602       OHA_LIT_00211603      OHA_LIT_00211604         OHA_LIT_00211605
 OHA_LIT_00211607       OHA_LIT_00211609      OHA_LIT_00211611         OHA_LIT_00211613
 OHA_LIT_00211615       OHA_LIT_00211616      OHA_LIT_00211618         OHA_LIT_00211619
 OHA_LIT_00211620       OHA_LIT_00211621      OHA_LIT_00211625         OHA_LIT_00211626
 OHA_LIT_00211627       OHA_LIT_00211628      OHA_LIT_00211629         OHA_LIT_00211631
 OHA_LIT_00211632       OHA_LIT_00211633      OHA_LIT_00211634         OHA_LIT_00211635
 OHA_LIT_00211636       OHA_LIT_00211637      OHA_LIT_00211639         OHA_LIT_00211640
 OHA_LIT_00211641       OHA_LIT_00211642      OHA_LIT_00211662         OHA_LIT_00211668
 OHA_LIT_00211669       OHA_LIT_00211670      OHA_LIT_00211671         OHA_LIT_00211672
 OHA_LIT_00211673       OHA_LIT_00211674      OHA_LIT_00211675         OHA_LIT_00211676
 OHA_LIT_00211677       OHA_LIT_00211678      OHA_LIT_00211679         OHA_LIT_00211680
 OHA_LIT_00211681       OHA_LIT_00211682      OHA_LIT_00211683         OHA_LIT_00211684
 OHA_LIT_00211685       OHA_LIT_00211686      OHA_LIT_00211687         OHA_LIT_00211688
 OHA_LIT_00211689       OHA_LIT_00211690      OHA_LIT_00211692         OHA_LIT_00211693
 OHA_LIT_00211694       OHA_LIT_00211695      OHA_LIT_00211696         OHA_LIT_00211697
 OHA_LIT_00211698       OHA_LIT_00211699      OHA_LIT_00211700         OHA_LIT_00211701
 OHA_LIT_00211702       OHA_LIT_00211703      OHA_LIT_00211748         OHA_LIT_00211759
 OHA_LIT_00211857       OHA_LIT_00211858      OHA_LIT_00211859         OHA_LIT_00211903
 OHA_LIT_00211960       OHA_LIT_00212061      OHA_LIT_00212071         OHA_LIT_00212078
 OHA_LIT_00212079       OHA_LIT_00212080      OHA_LIT_00212081         OHA_LIT_00212082
 OHA_LIT_00212083       OHA_LIT_00212084      OHA_LIT_00212085         OHA_LIT_00212087
 OHA_LIT_00212088       OHA_LIT_00212089      OHA_LIT_00212090         OHA_LIT_00212092
 OHA_LIT_00212093       OHA_LIT_00212094      OHA_LIT_00212095         OHA_LIT_00212096
 OHA_LIT_00212097       OHA_LIT_00212098      OHA_LIT_00212128         OHA_LIT_00212281
 OHA_LIT_00212284       OHA_LIT_00212306      OHA_LIT_00212307         OHA_LIT_00212308
 OHA_LIT_00212309       OHA_LIT_00212314      OHA_LIT_00212316         OHA_LIT_00212317
 OHA_LIT_00212318       OHA_LIT_00212320      OHA_LIT_00212321         OHA_LIT_00212322
 OHA_LIT_00212324       OHA_LIT_00212329      OHA_LIT_00212512         OHA_LIT_00212517
 OHA_LIT_00212551       OHA_LIT_00212588      OHA_LIT_00212805         OHA_LIT_00212858
 OHA_LIT_00212859       OHA_LIT_00212860      OHA_LIT_00212862         OHA_LIT_00212863




                                                                            Exhibit 3
                                                                        Page 13 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 14 of 60


Triangulation
Page 2 of 6
 OHA_LIT_00212864      OHA_LIT_00212865      OHA_LIT_00212866          OHA_LIT_00212867
 OHA_LIT_00212868      OHA_LIT_00212869      OHA_LIT_00212870          OHA_LIT_00212871
 OHA_LIT_00212872      OHA_LIT_00212897      OHA_LIT_00212918          OHA_LIT_00212919
 OHA_LIT_00212920      OHA_LIT_00212921      OHA_LIT_00212923          OHA_LIT_00212924
 OHA_LIT_00212925      OHA_LIT_00212928      OHA_LIT_00212929          OHA_LIT_00212930
 OHA_LIT_00212931      OHA_LIT_00213050      OHA_LIT_00213051          OHA_LIT_00213052
 OHA_LIT_00213053      OHA_LIT_00218158      OHA_LIT_00219258          OHA_LIT_00219259
 OHA_LIT_00219260      OHA_LIT_00219262      OHA_LIT_00219320          OHA_LIT_00219324
 OHA_LIT_00219338      OHA_LIT_00219341      OHA_LIT_00219620          OHA_LIT_00219621
 OHA_LIT_00219622      OHA_LIT_00219625      OHA_LIT_00222149          OHA_LIT_00222219
 OHA_LIT_00222370      OHA_LIT_00240618      OHA_LIT_00240643          OHA_LIT_00244598
 OHA_LIT_00245578      OHA_LIT_00245625      OHA_LIT_00250029          OHA_LIT_00250082
 OHA_LIT_00250086      OHA_LIT_00260225      OHA_LIT_00262272          OHA_LIT_00262276
 OHA_LIT_00262969      OHA_LIT_00263090      OHA_LIT_00263094          OHA_LIT_00263105
 OHA_LIT_00263134      OHA_LIT_00263338      OHA_LIT_00264340          OHA_LIT_00264399
 OHA_LIT_00264401      OHA_LIT_00264403      OHA_LIT_00264405          OHA_LIT_00264541
 OHA_LIT_00264545      OHA_LIT_00264552      OHA_LIT_00264685          OHA_LIT_00265514
 OHA_LIT_00265528      OHA_LIT_00265702      OHA_LIT_00265711          OHA_LIT_00265716
 OHA_LIT_00265726      OHA_LIT_00265743      OHA_LIT_00265744          OHA_LIT_00265752
 OHA_LIT_00265754      OHA_LIT_00265916      OHA_LIT_00265959          OHA_LIT_00266250
 OHA_LIT_00266337      OHA_LIT_00266457      OHA_LIT_00268536          OHA_LIT_00269157
 OHA_LIT_00269211      OHA_LIT_00269212      OHA_LIT_00269214          OHA_LIT_00269218
 OHA_LIT_00269423      OHA_LIT_00270168      OHA_LIT_00270203          OHA_LIT_00270761
 OHA_LIT_00270795      OHA_LIT_00271636      OHA_LIT_00271637          OHA_LIT_00271638
 OHA_LIT_00271865      OHA_LIT_00271922      OHA_LIT_00273233          OHA_LIT_00273374
 OHA_LIT_00273412      OHA_LIT_00273414      OHA_LIT_00273489          OHA_LIT_00273490
 OHA_LIT_00273615      OHA_LIT_00274088      OHA_LIT_00274213          OHA_LIT_00274222
 OHA_LIT_00274827      OHA_LIT_00278401      OHA_LIT_00280012          OHA_LIT_00280648
 OHA_LIT_00287280      OHA_LIT_00287283      OHA_LIT_00287347          OHA_LIT_00287469
 OHA_LIT_00289079      OHA_LIT_00289617      OHA_LIT_00289631          OHA_LIT_00290399
 OHA_LIT_00290401      OHA_LIT_00290403      OHA_LIT_00290404          OHA_LIT_00290435
 OHA_LIT_00292553      OHA_LIT_00292555      OHA_LIT_00292557          OHA_LIT_00293034
 OHA_LIT_00294346      OHA_LIT_00295325      OHA_LIT_00295398          OHA_LIT_00295513
 OHA_LIT_00299554      OHA_LIT_00301985      OHA_LIT_00301992          OHA_LIT_00302002
 OHA_LIT_00302396      OHA_LIT_00302399      OHA_LIT_00302469          OHA_LIT_00302470
 OHA_LIT_00302492      OHA_LIT_00302685      OHA_LIT_00302732          OHA_LIT_00302817
 OHA_LIT_00303064      OHA_LIT_00303068      OHA_LIT_00303071          OHA_LIT_00303082
 OHA_LIT_00303084      OHA_LIT_00303090      OHA_LIT_00305173          OHA_LIT_00306255
 OHA_LIT_00306285      OHA_LIT_00306286      OHA_LIT_00306303          OHA_LIT_00306435




                                                                            Exhibit 3
                                                                        Page 14 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 15 of 60


Triangulation
Page 3 of 6
 OHA_LIT_00483371      OHA_LIT_00488860      OHA_LIT_00489138          OHA_LIT_00496680
 OHA_LIT_00501445      OHA_LIT_00501457      OHA_LIT_00501466          OHA_LIT_00501478
 OHA_LIT_00501490      OHA_LIT_00501502      OHA_LIT_00524477          OHA_LIT_00524522
 OHA_LIT_00524523      OHA_LIT_00524551      OHA_LIT_00524555          OHA_LIT_00524556
 OHA_LIT_00529832      OHA_LIT_00531119      OHA_LIT_00531121          OHA_LIT_00575095
 OHA_LIT_00603740      OHA_LIT_00637013      OHA_LIT_00654543          OHA_LIT_00655040
 OHA_LIT_00659074      OHA_LIT_00659078      OHA_LIT_00659080          OHA_LIT_00659125
 OHA_LIT_00661311      OHA_LIT_00662813      OHA_LIT_00758030          OHA_LIT_00758033
 OHA_LIT_00758039      OHA_LIT_00758128      OHA_LIT_00788083          OHA_LIT_00854748
 OHA_LIT_00854753      OHA_LIT_01029953      OHA_LIT_01032488          OHA_LIT_01044391
 OHA_LIT_01044401      OHA_LIT_01059972      OHA_LIT_01077307          OHA_LIT_01147266
 OHA_LIT_01148725      OHA_LIT_01148843      OHA_LIT_01148846          OHA_LIT_01148975
 OHA_LIT_01173069      OHA_LIT_01173070      OHA_LIT_01198735          OHA_LIT_01218518
 OHA_LIT_01218520      OHA_LIT_01218530      OHA_LIT_01218532          OHA_LIT_01242178
 OHA_LIT_01297320      OHA-HC008716          OHA-HC008758              OHA-HC008778
 OHA-HC008811          OHA-HC008828          OHA-HC008846              OHA-HC008875
 OHA-HC008893          OHA-HC008911          OHA-HC008934              OHA-HC009519
 OPT00001790           OPT00001906           OPT00002118               OPT00002376
 OPT00002383           OPT00002387           OPT00002484               OPT00002723
 OPT00002730           OPT00002734           OPT00008239               OPT00008375
 OPT00008401           OPT00008418           OPT00008419               OPT00008483
 OPT00008485           OPT00009411           OPT00009488               OPT00009494
 OPT00015267           OPT00016803           OPT00022937               OPT00023542
 OPT00025660           OPT00029703           OPT00029840               OPT00030286
 OPT00030304           OPT00030311           OPT00031750               OPT00033114
 OPT00037851           OPT00037857           OPT00037866               OPT00038197
 OPT00038308           OPT00038418           OPT00044762               OPT00046215
 OPT00046280           OPT00046319           OPT00046415               OPT00050810
 OPT00052211           OPT00052598           OPT00052621               OPT00053961
 OPT00054250           OPT00058546           OPT00061570               OPT00067401
 OPT00067456           OPT00067463           OPT00067543               OPT00068408
 OPT00068963           OPT00080199           OPT00080422               OPT00080423
 OPT00083271           OPT00086012           OPT00143444               OPT00143445
 OPT00143447           OPT00143448           OPT00143449               OPT00143450
 OPT00143451           OPT00143452           OPT00143453               OPT00143454
 OPT00143455           OPT00143456           OPT00143457               OPT00143458
 OPT00143459           OPT00143460           OPT00143461               OPT00143462
 OPT00143463           OPT00143464           OPT00143465               OPT00143466
 OPT00143467           OPT00143468           OPT00143469               OPT00143470




                                                                            Exhibit 3
                                                                        Page 15 of 60
         Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 16 of 60


Triangulation
Page 4 of 6
 OPT00143471           OPT00143472           OPT00143473               OPT00143474
 OPT00143475           OPT00143476           OPT00143477               OPT00143478
 OPT00143479           OPT00143483           OPT00143484               OPT00143485
 OPT00143486           OPT00143487           OPT00143488               OPT00143489
 OPT00143490           OPT00143491           OPT00143492               OPT00143493
 OPT00143494           OPT00143495           OPT00143496               OPT00143497
 OPT00143498           OPT00143499           OPT00143500               OPT00143501
 OPT00143502           OPT00143503           OPT00143504               OPT00143505
 OPT00143506           OPT00143507           OPT00143508               OPT00143509
 OPT00143510           OPT00143511           OPT00143512               OPT00143513
 OPT00143514           OPT00143515           OPT00143516               OPT00143517
 OPT00143518           OPT00143519           OPT00143520               OPT00143521
 OPT00143522           OPT00143523           OPT00143524               OPT00143525
 OPT00143526           OPT00143527           OPT00143528               OPT00143529
 OPT00143530           OPT00143531           OPT00143532               OPT00143533
 OPT00143534           OPT00143535           OPT00143536               OPT00143537
 OPT00143538           OPT00143539           OPT00143540               OPT00143541
 OPT00143542           OPT00143543           OPT00143544               OPT00143545
 OPT00143546           OPT00143547           OPT00143548               OPT00143549
 OPT00143550           OPT00143551           OPT00143552               OPT00143553
 OPT00143554           OPT00143555           OPT00143556               OPT00143557
 OPT00143558           OPT00143559           OPT00143560               OPT00143561
 OPT00143562           OPT00143563           OPT00143564               OPT00143565
 OPT00143566           OPT00143567           OPT00143568               OPT00143569
 OPT00143570           OPT00143571           OPT00143572               OPT00143573
 OPT00143574           OPT00143575           OPT00143576               OPT00143577
 OPT00143578           OPT00143579           OPT00143580               OPT00143581
 OPT00143582           OPT00143583           OPT00143584               OPT00143585
 OPT00143586           OPT00143587           OPT00143588               OPT00143589
 OPT00143590           OPT00143591           OPT00143592               OPT00143593
 OPT00143594           OPT00143595           OPT00143596               OPT00143597
 OPT00143598           OPT00143599           OPT00143600               OPT00143601
 OPT00143602           OPT00143603           OPT00143604               OPT00143605
 OPT00143606           OPT00143607           OPT00143608               OPT00143609
 OPT00143610           OPT00143611           OPT00143612               OPT00143613
 OPT00143614           OPT00143615           OPT00143616               OPT00143617
 OPT00143618           OPT00143619           OPT00143620               OPT00143621
 OPT00143622           OPT00143623           OPT00143624               OPT00143625
 OPT00143626           OPT00143627           OPT00143628               OPT00143629




                                                                           Exhibit 3
                                                                       Page 16 of 60
           Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 17 of 60


Triangulation
Page 5 of 6
 OPT00143630            OPT00143631           OPT00143632              OPT00143633
 OPT00143634            OPT00143635           OPT00143636              OPT00143637
 OPT00143638            OPT00143639           OPT00143640              OPT00143641
 OPT00143642            OPT00143643           OPT00143644              OPT00143645
 OPT00143646            OPT00143647           OPT00143695              OPT00143800
 OPT00143801            OPT00143802           OPT00143803              OPT00143805
 OPT00143806            OPT00143807           OPT00143808              OPT00143809
 OPT00143810            OPT00143811           OPT00143812              OPT00143813
 OPT00143814            OPT00143815           OPT00143821              OPT00143823
 OPT00143824            OPT00143832           OPT00143834              OPT00143838
 OPT00143839            OPT00143840           OPT00143841              OPT00143842
 OPT00143843            OPT00143844           OPT00143845              OPT00143847
 OPT00143848            OPT00143849           OPT00143850              OPT00143851
 OPT00143852            OPT00143871           OPT00143937              OPT00143939
 OPT00143940            OPT00143941           OPT00143942              OPT00143943
 OPT00143944            OPT00143945           OPT00143950              OPT00143951
 OPT00143952            OPT00143953           OPT00143958              OPT00143959
 OPT00143960            OPT00143961           OPT00143968              OPT00143969
 OPT00143970            OPT00143971           OPT00143972              OPT00143973
 OPT00143977            OPT00143984           OPT00143985              OPT00143986
 OPT00143987            OPT00143988           OPT00143989              OPT00143990
 OPT00143991            OPT00143992           OPT00143993              OPT00143994
 OPT00143995            OPT00143996           OPT00143997              OPT00143999
 OPT00144014            OPT00144015           OPT00144016              OPT00144017
 OPT00144019            OPT00144020           OPT00144021              OPT00144022
 OPT00144023            OPT00144024           OPT00144025              OPT00144026
 OPT00144027            OPT00144028           OPT00144029              OPT00144155
 OPT00144156            OPT00144157           OPT00144158              OPT00144159
 OPT00144160            OPT00144161           OPT00144162              OPT00144163
 OPT00144164            OPT00144165           OPT00144166              OPT00144167
 OPT00144168            OPT00144169           OPT00144170              OPTUMAS_00026736
 OPTUMAS_00026741       OPTUMAS_00026744      OPTUMAS_00026914         OPTUMAS_00026916
 OPTUMAS_00027020       OPTUMAS_00027033      OPTUMAS_00027038         OPTUMAS_00027161
 OPTUMAS_00027164       OPTUMAS_00027342      OPTUMAS_00027470         OPTUMAS_00027472
 OPTUMAS_00027541       OPTUMAS_00027590      OPTUMAS_00030677         OPTUMAS_00032257
 OPTUMAS_00032259       OPTUMAS_00036831      OPTUMAS_00036833         OPTUMAS_00036875
 OPTUMAS_00036892       OPTUMAS_00036897      OPTUMAS_00036903         OPTUMAS_00036920
 OPTUMAS_00036926       OPTUMAS_00036996      OPTUMAS_00036998         OPTUMAS_00037144
 OPTUMAS_00037147       OPTUMAS_00037262      OPTUMAS_00039298         OPTUMAS_00039302




                                                                             Exhibit 3
                                                                         Page 17 of 60
           Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 18 of 60


Triangulation
Page 6 of 6
 OPTUMAS_00039358       OPTUMAS_00039359      OPTUMAS_00039411         OPTUMAS_00039414
 OPTUMAS_00039416       OPTUMAS_00039423      OPTUMAS_00039433         OPTUMAS_00039468
 OPTUMAS_00039473       OPTUMAS_00039478      OPTUMAS_00039481         OPTUMAS_00039490
 OPTUMAS_00039494       OPTUMAS_00039533      OPTUMAS_00039826         OPTUMAS_00039830
 OPTUMAS_00039851       OPTUMAS_00039923      OPTUMAS_00039929         OPTUMAS_00040063
 OPTUMAS_00040110       OPTUMAS_00040184      OPTUMAS_00041564         OPTUMAS_00041586
 OPTUMAS_00041588       OPTUMAS_00041627      OPTUMAS_00042258         OPTUMAS_00042819
 OPTUMAS_00042827       OPTUMAS_00043255      OPTUMAS_00056210         OPTUMAS_00061183
 OPTUMAS_00072674       OPTUMAS_00072679




                                                                             Exhibit 3
                                                                         Page 18 of 60
        Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 19 of 60


Regional Rate Model
Page 1 of 4

                           04. Regional Rate Model

 OHA_LIT_00211751      OHA_LIT_00212206      OPTUMAS_00041719         OPT00144236
 OHA_LIT_00211752      OHA_LIT_00212207      OPTUMAS_00041729         OPT00144237
 OHA_LIT_00211753      OHA_LIT_00212208      OPTUMAS_00042646         OPT00144238
 OHA_LIT_00211754      OHA_LIT_00212209      OPTUMAS_00042683         OPT00144239
 OHA_LIT_00211757      OHA_LIT_00212210      OPTUMAS_00045329         OPT00144240
 OHA_LIT_00211758      OHA_LIT_00212211      OPTUMAS_00045404         OPT00144241
 OHA_LIT_00211761      OHA_LIT_00212212      OPTUMAS_00048144         OPT00144242
 OHA_LIT_00211762      OHA_LIT_00212213      OPTUMAS_00048223         OPT00144243
 OHA_LIT_00211763      OHA_LIT_00212214      OPTUMAS_00049396         OPT00144244
 OHA_LIT_00211764      OHA_LIT_00212215      OPTUMAS_00049413         OPT00144245
 OHA_LIT_00211770      OHA_LIT_00212216      OPTUMAS_00050126         OPT00144246
 OHA_LIT_00211773      OHA_LIT_00212219      OPTUMAS_00068111         OPT00144247
 OHA_LIT_00211774      OHA_LIT_00212220      OPTUMAS_00068211         OPT00144248
 OHA_LIT_00211775      OHA_LIT_00212221      OPTUMAS_00068273         OPT00144249
 OHA_LIT_00211776      OHA_LIT_00212222      OPTUMAS_00077528         OPT00144250
 OHA_LIT_00211777      OHA_LIT_00212224      OPTUMAS_00026757         OPT00144251
 OHA_LIT_00211778      OHA_LIT_00212225      OPTUMAS_00030682         OPT00144252
 OHA_LIT_00211779      OHA_LIT_00212226      OPTUMAS_00032626         OPT00144253
 OHA_LIT_00211780      OHA_LIT_00212227      OPTUMAS_00034840         OPT00144254
 OHA_LIT_00211781      OHA_LIT_00212592      OPTUMAS_00035538         OPT00144255
 OHA_LIT_00211782      OHA_LIT_00212781      OPTUMAS_00078172         OPT00144256
 OHA_LIT_00211783      OHA_LIT_00212791      OPTUMAS_00078539         OPT00144257
 OHA_LIT_00211784      OHA_LIT_00212792      OPTUMAS_00078540         OPT00144258
 OHA_LIT_00211785      OHA_LIT_00212793      OPTUMAS_00078667         OPT00144259
 OHA_LIT_00211786      OHA_LIT_00212795      OPTUMAS_00079303         OPT00144260
 OHA_LIT_00211787      OHA_LIT_00212796      OPTUMAS_00080192         OPT00144261
 OHA_LIT_00211788      OHA_LIT_00212797      OPTUMAS_00080193         OPT00144262
 OHA_LIT_00211789      OHA_LIT_00212798      OPTUMAS_00080194         OPT00144263
 OHA_LIT_00211790      OHA_LIT_00212799      OPTUMAS_00080283         OPT00144264
 OHA_LIT_00211791      OHA_LIT_00212800      OPTUMAS_00080928         OPT00144265
 OHA_LIT_00211792      OHA_LIT_00212801      OPT00077507              OPT00144266
 OHA_LIT_00211794      OHA_LIT_00212802      OPT00077508              OPT00144267
 OHA_LIT_00211795      OHA_LIT_00212803      OPT00077509              OPT00144268
 OHA_LIT_00211796      OHA_LIT_00212807      OPT00077510              OPT00144269
 OHA_LIT_00211797      OHA_LIT_00212808      OPT00077511              OPT00144270
 OHA_LIT_00211798      OHA_LIT_00212809      OPTUMAS_00084127         OPT00144271
 OHA_LIT_00211799      OHA_LIT_00212810      OPTUMAS_00084129         OPT00144272




                                                                          Exhibit 3
                                                                      Page 19 of 60
        Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 20 of 60


Regional Rate Model
Page 2 of 4
 OHA_LIT_00211803     OHA_LIT_00212811      OPTUMAS_00084130          OPT00144273
 OHA_LIT_00211804     OHA_LIT_00212812      OPTUMAS_00084133          OPT00144274
 OHA_LIT_00211805     OHA_LIT_00212813      OPTUMAS_00084136          OPT00144275
 OHA_LIT_00211806     OHA_LIT_00212814      OPT00143648               OPT00144276
 OHA_LIT_00211807     OHA_LIT_00212815      OPT00143649               OPT00144277
 OHA_LIT_00211809     OHA_LIT_00212816      OPT00143650               OPT00144278
 OHA_LIT_00211810     OHA_LIT_00212817      OPT00143651               OPT00144279
 OHA_LIT_00211811     OHA_LIT_00212818      OPT00143652               OPT00144280
 OHA_LIT_00211812     OHA_LIT_00212819      OPT00143653               OPT00144281
 OHA_LIT_00211813     OHA_LIT_00212820      OPT00143654               OPT00144282
 OHA_LIT_00211814     OHA_LIT_00212821      OPT00143655               OPT00144284
 OHA_LIT_00211815     OHA_LIT_00212838      OPT00143656               OPT00144285
 OHA_LIT_00211816     OHA_LIT_00212840      OPT00143657               OPT00144287
 OHA_LIT_00211817     OHA_LIT_00212882      OPT00143658               OPT00144288
 OHA_LIT_00211818     OHA_LIT_00212883      OPT00143659               OPT00144289
 OHA_LIT_00211819     OHA_LIT_00212884      OPT00143661               OPT00144290
 OHA_LIT_00211820     OHA_LIT_00212901      OPT00143664               OPT00144292
 OHA_LIT_00211821     OHA_LIT_00212903      OPT00143665               OPT00144293
 OHA_LIT_00211822     OHA_LIT_00212904      OPT00143666               OPT00144294
 OHA_LIT_00211823     OHA_LIT_00212905      OPT00143667               OPT00144295
 OHA_LIT_00211824     OHA_LIT_00212906      OPT00143668               OPT00144296
 OHA_LIT_00211826     OHA_LIT_00212907      OPT00143669               OPT00144297
 OHA_LIT_00211827     OHA_LIT_00212908      OPT00143670               OPT00144298
 OHA_LIT_00211828     OHA_LIT_00212909      OPT00143671               OPT00144299
 OHA_LIT_00211829     OHA_LIT_00212910      OPT00143672               OPT00144300
 OHA_LIT_00211830     OHA_LIT_00213107      OPT00143673               OPT00144301
 OHA_LIT_00211833     OHA_LIT_00213108      OPT00143674               OPT00144302
 OHA_LIT_00211834     OHA_LIT_00213109      OPT00143675               OPT00144303
 OHA_LIT_00211835     OHA_LIT_00213110      OPT00143676               OPT00144305
 OHA_LIT_00211836     OHA_LIT_00213111      OPT00143677               OPT00144306
 OHA_LIT_00211837     OHA_LIT_00213113      OPT00143679               OPT00144307
 OHA_LIT_00211838     OHA_LIT_00213115      OPT00143680               OPT00144308
 OHA_LIT_00211839     OHA_LIT_00213117      OPT00143681               OPT00144309
 OHA_LIT_00211840     OHA_LIT_00213119      OPT00143682               OPT00144310
 OHA_LIT_00211841     OHA_LIT_00213120      OPT00143683               OPT00144311
 OHA_LIT_00211842     OHA_LIT_00213121      OPT00143684               OPT00144312
 OHA_LIT_00211843     OHA_LIT_00213122      OPT00143685               OPT00144313
 OHA_LIT_00211844     OHA_LIT_00213123      OPT00143686               OPT00144314
 OHA_LIT_00211845     OHA_LIT_00213124      OPT00143687               OPT00144315




                                                                          Exhibit 3
                                                                      Page 20 of 60
        Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 21 of 60


Regional Rate Model
Page 3 of 4
 OHA_LIT_00211846     OHA_LIT_00213125      OPT00143688               OPT00144317
 OHA_LIT_00211847     OHA_LIT_00213312      OPT00143689               OPT00144318
 OHA_LIT_00211848     OHA_LIT_00213313      OPT00143690               OPT00144319
 OHA_LIT_00211849     OHA_LIT_00217674      OPT00143691               OPT00144320
 OHA_LIT_00211850     OHA_LIT_00217677      OPT00143692               OPT00144321
 OHA_LIT_00211851     OHA_LIT_00217679      OPT00143693               OPT00144322
 OHA_LIT_00211852     OHA_LIT_00219339      OPT00143694               OPT00144323
 OHA_LIT_00211853     OHA_LIT_00219517      OPT00143696               OPT00144324
 OHA_LIT_00211854     OHA_LIT_00219521      OPT00143697               OPT00144325
 OHA_LIT_00211860     OHA_LIT_00219522      OPT00143698               OPT00144326
 OHA_LIT_00211861     OHA_LIT_00222355      OPT00143699               OPT00144327
 OHA_LIT_00211862     OHA_LIT_00302377      OPT00143700               OPT00144329
 OHA_LIT_00211863     OHA_LIT_00302687      OPT00143701               OPT00144330
 OHA_LIT_00211872     OHA_LIT_00529762      OPT00143702               OPT00144331
 OHA_LIT_00211880     OPT00001335           OPT00143703               OPT00144332
 OHA_LIT_00211881     OPT00015346           OPT00143704               OPT00144333
 OHA_LIT_00211882     OPT00032511           OPT00143705               OPT00144334
 OHA_LIT_00211883     OPT00033418           OPT00143706               OPT00144335
 OHA_LIT_00212156     OPT00033423           OPT00143707               OPT00144336
 OHA_LIT_00212157     OPT00034034           OPT00143708               OPT00144337
 OHA_LIT_00212159     OPT00038008           OPT00143709               OPT00144338
 OHA_LIT_00212160     OPT00038392           OPT00143710               OPT00144339
 OHA_LIT_00212161     OPT00049081           OPT00143711               OPT00144340
 OHA_LIT_00212162     OPT00052827           OPT00143712               OPT00144341
 OHA_LIT_00212167     OPT00076068           OPT00143713               OPT00144342
 OHA_LIT_00212168     OPTUMAS_00036764      OPT00143714               OPT00144343
 OHA_LIT_00212169     OPTUMAS_00036821      OPT00143715               OPT00144344
 OHA_LIT_00212170     OPTUMAS_00039057      OPT00143716               OPT00144346
 OHA_LIT_00212172     OPTUMAS_00039511      OPT00143717               OPT00144347
 OHA_LIT_00212173     OPTUMAS_00039541      OPT00143718               OPT00144348
 OHA_LIT_00212174     OPTUMAS_00039572      OPT00143719               OPT00144349
 OHA_LIT_00212175     OPTUMAS_00039750      OPT00143720               OPT00144350
 OHA_LIT_00212176     OPTUMAS_00039756      OPT00143722               OPT00144351
 OHA_LIT_00212177     OPTUMAS_00039758      OPT00143723               OPT00144352
 OHA_LIT_00212178     OPTUMAS_00039767      OPT00143724               OPT00144354
 OHA_LIT_00212179     OPTUMAS_00039776      OPT00143725               OPT00144355
 OHA_LIT_00212182     OPTUMAS_00039789      OPT00143726               OPT00144356
 OHA_LIT_00212183     OPTUMAS_00040081      OPT00143727               OPT00144357
 OHA_LIT_00212184     OPTUMAS_00040083      OPT00143728               OPT00144358




                                                                          Exhibit 3
                                                                      Page 21 of 60
        Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 22 of 60


Regional Rate Model
Page 4 of 4
 OHA_LIT_00212185     OPTUMAS_00040089      OPT00143729               OPT00144359
 OHA_LIT_00212186     OPTUMAS_00040091      OPT00143731               OPT00144360
 OHA_LIT_00212187     OPTUMAS_00040095      OPT00143732               OPT00144361
 OHA_LIT_00212191     OPTUMAS_00040096      OPT00143733               OPT00144362
 OHA_LIT_00212192     OPTUMAS_00041675      OPT00143734               OPT00144363
 OHA_LIT_00212193     OPTUMAS_00041678      OPT00144226               OPT00144364
 OHA_LIT_00212194     OPTUMAS_00041687      OPT00144227               OPT00144365
 OHA_LIT_00212195     OPTUMAS_00041690      OPT00144228               OPT00144366
 OHA_LIT_00212197     OPTUMAS_00041693      OPT00144229               OPT00144367
 OHA_LIT_00212199     OPTUMAS_00041696      OPT00144230               OPT00144368
 OHA_LIT_00212201     OPTUMAS_00041704      OPT00144231               OPT00144369
 OHA_LIT_00212202     OPTUMAS_00041707      OPT00144232               OPT00144370
 OHA_LIT_00212203     OPTUMAS_00041710      OPT00144233               OPT00144374
 OHA_LIT_00212204     OPTUMAS_00041713      OPT00144234               OPT00144376
 OHA_LIT_00212205     OPTUMAS_00041716      OPT00144235               OPT00144377
                                            OPT00144379               OPT00144378




                                                                          Exhibit 3
                                                                      Page 22 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 23 of 60


Schedule L
Page 1 of 2

                                  05. Schedule L

 OHA_LIT_00211857       OHA_LIT_00252892      OHA_LIT_00511983         OHA_LIT_00211999
 OHA_LIT_00265702       OHA_LIT_00264656      OHA_LIT_00512014         OHA_LIT_00212004
 OHA_LIT_00266457       OHA_LIT_00265075      OHA_LIT_00512018         OHA_LIT_00212008
 OPT00023542           OHA_LIT_00265107       OHA_LIT_00512082         OHA_LIT_00212009
 OPT00080423           OHA_LIT_00265109       OHA_LIT_00512448         OHA_LIT_00212013
 OHA_LIT_00509762       OHA_LIT_00265110      OHA_LIT_00512468         OHA_LIT_00212046
 OHA_LIT_00211705       OHA_LIT_00265130      OHA_LIT_00514309         OHA_LIT_00212136
 OHA_LIT_00219608       OHA_LIT_00265146      OPT00039505              OHA_LIT_00212138
 OPT00067725            OHA_LIT_00265149      OPT00067433              OHA_LIT_00212140
 OHA_LIT_00211643       OHA_LIT_00265840      OHA-HC006676             OHA_LIT_00212141
 OHA_LIT_00211644       OHA_LIT_00265923      OHA-HC006714             OHA_LIT_00212145
 OHA_LIT_00211645       OHA_LIT_00265967      OHA-HC006732             OHA_LIT_00212149
 OHA_LIT_00211646       OHA_LIT_00266446      OHA-HC006770             OHA_LIT_00212152
 OHA_LIT_00211647       OHA_LIT_00268645      OHA-HC006788             OHA_LIT_00212153
 OHA_LIT_00211648       OHA_LIT_00271673      OHA-HC006806             OHA_LIT_00212154
 OHA_LIT_00211649       OHA_LIT_00273085      OHA-HC006842             OHA_LIT_00212155
 OHA_LIT_00211650       OHA_LIT_00273713      OHA-HC006879             OHA_LIT_00212223
 OHA_LIT_00211651       OHA_LIT_00274746      OHA-HC006918             OHA_LIT_00212291
 OHA_LIT_00211652       OHA_LIT_00289754      OHA-HC006936             OHA_LIT_00212310
 OHA_LIT_00211704       OHA_LIT_00289758      OHA-HC006956             OHA_LIT_00212333
 OHA_LIT_00211706       OHA_LIT_00289759      OHA-HC007014             OHA_LIT_00212375
 OHA_LIT_00211709       OHA_LIT_00289760      OHA-HC007032             OHA_LIT_00212401
 OHA_LIT_00211710       OHA_LIT_00289761      OHA-HC007068             OHA_LIT_00213282
 OHA_LIT_00211711       OHA_LIT_00290156      OHA-HC007141             OHA_LIT_00213304
 OHA_LIT_00211712       OHA_LIT_00290194      OHA-HC007159             OHA_LIT_00213305
 OHA_LIT_00211713       OHA_LIT_00292318      OHA-HC008860             OHA_LIT_00213306
 OHA_LIT_00211714       OHA_LIT_00292462      OHA-HC009081             OHA_LIT_00219336
 OHA_LIT_00211715       OHA_LIT_00292563      OHA-HC009143             OHA_LIT_00219501
 OHA_LIT_00211716       OHA_LIT_00292565      OHA-HC009163             OHA_LIT_00219609
 OHA_LIT_00211717       OHA_LIT_00293033      OHA-HC009169             OHA_LIT_00219627
 OHA_LIT_00211718       OHA_LIT_00294775      OHA-HC009326             OHA_LIT_00222098
 OHA_LIT_00211719       OHA_LIT_00294778      OHA-HC009344             OHA_LIT_00222158
 OHA_LIT_00211720       OHA_LIT_00295404      OHA-HC009413             OHA_LIT_00245348
 OHA_LIT_00211721       OHA_LIT_00302425      OHA-HC009433             OHA_LIT_00252585
 OHA_LIT_00211724       OHA_LIT_00302505      OHA-HC009451             OHA_LIT_00252596
 OHA_LIT_00211725       OHA_LIT_00302656      OHA-HC009490             OHA_LIT_00252890




                                                                            Exhibit 3
                                                                        Page 23 of 60
              Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 24 of 60


Schedule L
Page 2 of 2
 OHA_LIT_00211726          OHA_LIT_00302657      OHA-HC009545              OHA_LIT_00509714
 OHA_LIT_00211727          OHA_LIT_00305410      OPTUMAS_00038374          OHA_LIT_00509715
 OHA_LIT_00211728          OHA_LIT_00307160      OPTUMAS_00038394          OHA_LIT_00509716
 OHA_LIT_00211729          OHA_LIT_00488955      OPTUMAS_00038472          OHA_LIT_00509718
 OHA_LIT_00211730          OHA_LIT_00489299      OPTUMAS_00038651          OHA_LIT_00509763
 OHA_LIT_00211731          OHA_LIT_00494042      OPTUMAS_00038718          OHA_LIT_00509754
 OHA_LIT_00211732          OHA_LIT_00495802      OPTUMAS_00038769          OHA_LIT_00509753
 OHA_LIT_00211733          OHA_LIT_00495863      OPTUMAS_00038800          OHA_LIT_00509752
 OHA_LIT_00211734          OHA_LIT_00495865      OPTUMAS_00038848          OHA_LIT_00509751
 OHA_LIT_00211736          OHA_LIT_00509649      OPTUMAS_00038904          OHA_LIT_00509750
 OHA_LIT_00211738          OHA_LIT_00509650      OPTUMAS_00039223          OHA_LIT_00509749
 OHA_LIT_00211920          OHA_LIT_00509651      OPTUMAS_00083056          OHA_LIT_00509748
 OHA_LIT_00211938          OHA_LIT_00509653      OPTUMAS_00083094          OHA_LIT_00509747
 OHA_LIT_00211942          OHA_LIT_00509656      OHA_LIT_00603684          OHA_LIT_00509739
 OHA_LIT_00211955          OHA_LIT_00509672      OHA_LIT_00660902          OHA_LIT_00509738
 OHA_LIT_00211966          OHA_LIT_00509679      OHA_LIT_00763179          OHA_LIT_00509737
 OHA_LIT_00211972          OHA_LIT_00509680      OHA_LIT_00779859          OHA_LIT_00509736
 OHA_LIT_00211977          OHA_LIT_00509682      OHA_LIT_00784790          OHA_LIT_00509735
 OHA_LIT_00211982          OHA_LIT_00509687      OHA_LIT_00786360          OHA_LIT_00509734
 OHA_LIT_00211988          OHA_LIT_00509692      OHA_LIT_00813887          OHA_LIT_00509733
 OHA_LIT_00211989          OHA_LIT_00509694      OHA_LIT_00850560          OHA_LIT_00509732
 OHA_LIT_00211990          OHA_LIT_00509709      OHA_LIT_00850564          OHA_LIT_00509731
 OHA_LIT_00211993          OHA_LIT_00509710      OHA_LIT_00904139          OHA_LIT_00509730
 OHA_LIT_00211995          OHA_LIT_00509711      OHA_LIT_01027564          OHA_LIT_00509729
 OHA_LIT_01269635          OHA_LIT_01198521      OHA_LIT_01051232          OHA_LIT_00509728
 OHA_LIT_01269636          OHA_LIT_01198525      OHA_LIT_01051233          OHA_LIT_00509764
 OHA_LIT_01269637          OHA_LIT_01198527      OHA_LIT_01051258          OHA_LIT_00509765
 OHA_LIT_01269638          OHA_LIT_01218526      OHA_LIT_01051263          OHA_LIT_00509766
 OHA_LIT_01269640          OHA_LIT_01262355      OHA_LIT_01051271          OHA_LIT_00509767
 OHA_LIT_01269641          OHA_LIT_01269627      OHA_LIT_01051568          OHA_LIT_00509768
 OHA_LIT_01269642          OHA_LIT_01269628      OHA_LIT_01077178          OHA_LIT_00509769
 OHA_LIT_01292809          OHA_LIT_01269629      OHA_LIT_01093688          OHA_LIT_00509770
 OHA_LIT_01297125          OHA_LIT_01269630      OHA_LIT_01164461          OHA_LIT_00510054
 OHA_LIT_00289634          OHA_LIT_01269631      OHA_LIT_01174542          OHA_LIT_00511462
 OHA_LIT_00289641          OHA_LIT_01269633      OHA_LIT_01198520          OHA_LIT_00511463
 OHA_LIT_00270703          OHA_LIT_00529612      OHA_LIT_01269634          OHA_LIT_00511506
 OHA_LIT_00546468




                                                                                Exhibit 3
                                                                            Page 24 of 60
        Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 25 of 60


Other Rate Development
Page 1 of 13

                           06. Other Rate Development

 OHA_LIT_00211465        OHA_LIT_00254871     OPT00001666              OPT00143773
 OHA_LIT_00211466        OHA_LIT_00255263     OPT00001740              OPT00143774
 OHA_LIT_00211467        OHA_LIT_00262757     OPT00001742              OPT00143775
 OHA_LIT_00211468        OHA_LIT_00262890     OPT00001743              OPT00143776
 OHA_LIT_00211469        OHA_LIT_00262900     OPT00001901              OPT00143777
 OHA_LIT_00211470        OHA_LIT_00262941     OPT00001967              OPT00143781
 OHA_LIT_00211472        OHA_LIT_00262950     OPT00002742              OPT00143782
 OHA_LIT_00211473        OHA_LIT_00262966     OPT00002745              OPT00143783
 OHA_LIT_00211474        OHA_LIT_00263008     OPT00003603              OPT00143784
 OHA_LIT_00211475        OHA_LIT_00263386     OPT00007370              OPT00143788
 OHA_LIT_00211477        OHA_LIT_00264222     OPT00008459              OPT00143799
 OHA_LIT_00211478        OHA_LIT_00264254     OPT00008692              OPT00143816
 OHA_LIT_00211479        OHA_LIT_00264266     OPT00012939              OPT00143817
 OHA_LIT_00211480        OHA_LIT_00264281     OPT00012972              OPT00143818
 OHA_LIT_00211481        OHA_LIT_00264283     OPT00012985              OPT00143820
 OHA_LIT_00211482        OHA_LIT_00264342     OPT00013810              OPT00143822
 OHA_LIT_00211483        OHA_LIT_00264344     OPT00013813              OPT00143829
 OHA_LIT_00211484        OHA_LIT_00264345     OPT00014452              OPT00143830
 OHA_LIT_00211485        OHA_LIT_00264347     OPT00016708              OPT00143836
 OHA_LIT_00211486        OHA_LIT_00264540     OPT00016726              OPT00143855
 OHA_LIT_00211487        OHA_LIT_00264574     OPT00016969              OPT00143857
 OHA_LIT_00211488        OHA_LIT_00264636     OPT00019748              OPT00143859
 OHA_LIT_00211489        OHA_LIT_00264747     OPT00019751              OPT00143861
 OHA_LIT_00211490        OHA_LIT_00264787     OPT00034850              OPT00143863
 OHA_LIT_00211491        OHA_LIT_00265023     OPT00035069              OPT00143865
 OHA_LIT_00211492        OHA_LIT_00265163     OPT00035407              OPT00143867
 OHA_LIT_00211493        OHA_LIT_00265167     OPT00038015              OPT00143869
 OHA_LIT_00211494        OHA_LIT_00265217     OPT00039713              OPT00143872
 OHA_LIT_00211495        OHA_LIT_00265317     OPT00043977              OPT00143874
 OHA_LIT_00211496        OHA_LIT_00265344     OPT00045797              OPT00143876
 OHA_LIT_00211497        OHA_LIT_00265447     OPT00048058              OPT00143878
 OHA_LIT_00211498        OHA_LIT_00265471     OPT00052240              OPT00143880
 OHA_LIT_00211499        OHA_LIT_00265839     OPT00052670              OPT00143882
 OHA_LIT_00211500        OHA_LIT_00265841     OPT00060238              OPT00143884
 OHA_LIT_00211501        OHA_LIT_00265869     OPT00060471              OPT00143886
 OHA_LIT_00211502        OHA_LIT_00265951     OPT00060477              OPT00143888
 OHA_LIT_00211503        OHA_LIT_00266290     OPT00061012              OPT00143892
 OHA_LIT_00211504        OHA_LIT_00266305     OPT00061392              OPT00143894




                                                                           Exhibit 3
                                                                       Page 25 of 60
        Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 26 of 60


Other Rate Development
Page 2 of 13
 OHA_LIT_00211505        OHA_LIT_00266450    OPT00061396               OPT00143896
 OHA_LIT_00211507        OHA_LIT_00266502    OPT00061402               OPT00143898
 OHA_LIT_00211508        OHA_LIT_00268954    OPT00061412               OPT00143900
 OHA_LIT_00211509        OHA_LIT_00269013    OPT00064171               OPT00143902
 OHA_LIT_00211511        OHA_LIT_00269047    OPT00067763               OPT00143904
 OHA_LIT_00211512        OHA_LIT_00269178    OPT00068730               OPT00143906
 OHA_LIT_00211513        OHA_LIT_00269223    OPT00069112               OPT00143908
 OHA_LIT_00211515        OHA_LIT_00269280    OPT00069115               OPT00143912
 OHA_LIT_00211516        OHA_LIT_00269306    OPT00069118               OPT00143914
 OHA_LIT_00211517        OHA_LIT_00269676    OPT00069121               OPT00143916
 OHA_LIT_00211519        OHA_LIT_00270206    OPT00069123               OPT00143918
 OHA_LIT_00211520        OHA_LIT_00270752    OPT00069785               OPT00143920
 OHA_LIT_00211522        OHA_LIT_00270825    OPT00069788               OPT00143922
 OHA_LIT_00211525        OHA_LIT_00270852    OPT00069871               OPT00143923
 OHA_LIT_00211528        OHA_LIT_00270860    OPT00070280               OPT00143925
 OHA_LIT_00211531        OHA_LIT_00270862    OPT00075790               OPT00143926
 OHA_LIT_00211534        OHA_LIT_00270865    OPT00075836               OPT00143927
 OHA_LIT_00211537        OHA_LIT_00270875    OPT00075840               OPT00143928
 OHA_LIT_00211538        OHA_LIT_00271079    OHA-HC009510              OPT00143931
 OHA_LIT_00211540        OHA_LIT_00271084    OPTUMAS_00036707          OPT00143935
 OHA_LIT_00211542        OHA_LIT_00271087    OPTUMAS_00036711          OPT00143978
 OHA_LIT_00211543        OHA_LIT_00271093    OPTUMAS_00036786          OPT00143979
 OHA_LIT_00211544        OHA_LIT_00271097    OPTUMAS_00036791          OPT00143980
 OHA_LIT_00211546        OHA_LIT_00271219    OPTUMAS_00036804          OPT00143981
 OHA_LIT_00211547        OHA_LIT_00271226    OPTUMAS_00036817          OPT00143982
 OHA_LIT_00211549        OHA_LIT_00271258    OPTUMAS_00036822          OPT00143983
 OHA_LIT_00211550        OHA_LIT_00271264    OPTUMAS_00036829          OPT00144000
 OHA_LIT_00211551        OHA_LIT_00271493    OPTUMAS_00036846          OPT00144002
 OHA_LIT_00211553        OHA_LIT_00271526    OPTUMAS_00036849          OPT00144003
 OHA_LIT_00211554        OHA_LIT_00271628    OPTUMAS_00036858          OPT00144004
 OHA_LIT_00211555        OHA_LIT_00271905    OPTUMAS_00036938          OPT00144005
 OHA_LIT_00211556        OHA_LIT_00271980    OPTUMAS_00036953          OPT00144006
 OHA_LIT_00211558        OHA_LIT_00271982    OPTUMAS_00037028          OPT00144007
 OHA_LIT_00211559        OHA_LIT_00273056    OPTUMAS_00037142          OPT00144008
 OHA_LIT_00211561        OHA_LIT_00273101    OPTUMAS_00037166          OPT00144009
 OHA_LIT_00211562        OHA_LIT_00273538    OPTUMAS_00037168          OPT00144010
 OHA_LIT_00211563        OHA_LIT_00273705    OPTUMAS_00037241          OPT00144012
 OHA_LIT_00211564        OHA_LIT_00273752    OPTUMAS_00037275          OPT00144013
 OHA_LIT_00211566        OHA_LIT_00273754    OPTUMAS_00037308          OPT00144050
 OHA_LIT_00211567        OHA_LIT_00273758    OPTUMAS_00037588          OPT00144051




                                                                           Exhibit 3
                                                                       Page 26 of 60
        Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 27 of 60


Other Rate Development
Page 3 of 13
 OHA_LIT_00211708        OHA_LIT_00273759    OPTUMAS_00037638          OPT00144052
 OHA_LIT_00211743        OHA_LIT_00273763    OPTUMAS_00037690          OPT00144053
 OHA_LIT_00211744        OHA_LIT_00273765    OPTUMAS_00037726          OPT00144054
 OHA_LIT_00211747        OHA_LIT_00273819    OPTUMAS_00037741          OPT00144055
 OHA_LIT_00211769        OHA_LIT_00273823    OPTUMAS_00037758          OPT00144056
 OHA_LIT_00211864        OHA_LIT_00273830    OPTUMAS_00037783          OPT00144057
 OHA_LIT_00211865        OHA_LIT_00273846    OPTUMAS_00037785          OPT00144058
 OHA_LIT_00211866        OHA_LIT_00273892    OPTUMAS_00037807          OPT00144059
 OHA_LIT_00211868        OHA_LIT_00273963    OPTUMAS_00037924          OPT00144060
 OHA_LIT_00211869        OHA_LIT_00274149    OPTUMAS_00037925          OPT00144061
 OHA_LIT_00211870        OHA_LIT_00274253    OPTUMAS_00037936          OPT00144062
 OHA_LIT_00211871        OHA_LIT_00274261    OPTUMAS_00038015          OPT00144063
 OHA_LIT_00211873        OHA_LIT_00274264    OPTUMAS_00038026          OPT00144064
 OHA_LIT_00211874        OHA_LIT_00274266    OPTUMAS_00038092          OPT00144065
 OHA_LIT_00211875        OHA_LIT_00274273    OPTUMAS_00038096          OPT00144066
 OHA_LIT_00211876        OHA_LIT_00274279    OPTUMAS_00038109          OPT00144067
 OHA_LIT_00211877        OHA_LIT_00274353    OPTUMAS_00038111          OPT00144068
 OHA_LIT_00211878        OHA_LIT_00274363    OPTUMAS_00038113          OPT00144069
 OHA_LIT_00211932        OHA_LIT_00274585    OPTUMAS_00038125          OPT00144070
 OHA_LIT_00211935        OHA_LIT_00274792    OPTUMAS_00038149          OPT00144071
 OHA_LIT_00211939        OHA_LIT_00274845    OPTUMAS_00038676          OPT00144072
 OHA_LIT_00211949        OHA_LIT_00274847    OPTUMAS_00038875          OPT00144073
 OHA_LIT_00211963        OHA_LIT_00277637    OPTUMAS_00038885          OPT00144074
 OHA_LIT_00211967        OHA_LIT_00278398    OPTUMAS_00038923          OPT00144075
 OHA_LIT_00211973        OHA_LIT_00278517    OPTUMAS_00038930          OPT00144076
 OHA_LIT_00211978        OHA_LIT_00279939    OPTUMAS_00038970          OPT00144077
 OHA_LIT_00211983        OHA_LIT_00279957    OPTUMAS_00038982          OPT00144078
 OHA_LIT_00211996        OHA_LIT_00280020    OPTUMAS_00039014          OPT00144079
 OHA_LIT_00212049        OHA_LIT_00280024    OPTUMAS_00039038          OPT00144080
 OHA_LIT_00212057        OHA_LIT_00280039    OPTUMAS_00039040          OPT00144081
 OHA_LIT_00212058        OHA_LIT_00280268    OPTUMAS_00039042          OPT00144082
 OHA_LIT_00212125        OHA_LIT_00280610    OPTUMAS_00039044          OPT00144084
 OHA_LIT_00212126        OHA_LIT_00281754    OPTUMAS_00039090          OPT00144085
 OHA_LIT_00212127        OHA_LIT_00281765    OPTUMAS_00039149          OPT00144086
 OHA_LIT_00212171        OHA_LIT_00282056    OPTUMAS_00039166          OPT00144087
 OHA_LIT_00212258        OHA_LIT_00282100    OPTUMAS_00039175          OPT00144088
 OHA_LIT_00212262        OHA_LIT_00282107    OPTUMAS_00039194          OPT00144089
 OHA_LIT_00212265        OHA_LIT_00282154    OPTUMAS_00039198          OPT00144090
 OHA_LIT_00212266        OHA_LIT_00286409    OPTUMAS_00039217          OPT00144091
 OHA_LIT_00212267        OHA_LIT_00286562    OPTUMAS_00039224          OPT00144092




                                                                           Exhibit 3
                                                                       Page 27 of 60
        Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 28 of 60


Other Rate Development
Page 4 of 13
 OHA_LIT_00212274        OHA_LIT_00287154    OPTUMAS_00039225          OPT00144093
 OHA_LIT_00212302        OHA_LIT_00287258    OPTUMAS_00039232          OPT00144094
 OHA_LIT_00212315        OHA_LIT_00287295    OPTUMAS_00039241          OPT00144095
 OHA_LIT_00212319        OHA_LIT_00287429    OPTUMAS_00039257          OPT00144096
 OHA_LIT_00212323        OHA_LIT_00289066    OPTUMAS_00039327          OPT00144097
 OHA_LIT_00212326        OHA_LIT_00289213    OPTUMAS_00039419          OPT00144098
 OHA_LIT_00212327        OHA_LIT_00289348    OPTUMAS_00039425          OPT00144099
 OHA_LIT_00212328        OHA_LIT_00289602    OPTUMAS_00039426          OPT00144100
 OHA_LIT_00212394        OHA_LIT_00289605    OPTUMAS_00039427          OPT00144101
 OHA_LIT_00212511        OHA_LIT_00289615    OPTUMAS_00039430          OPT00144102
 OHA_LIT_00212776        OHA_LIT_00289618    OPTUMAS_00039453          OPT00144103
 OHA_LIT_00212784        OHA_LIT_00289619    OPTUMAS_00039455          OPT00144104
 OHA_LIT_00212787        OHA_LIT_00289620    OPTUMAS_00039458          OPT00144105
 OHA_LIT_00212788        OHA_LIT_00289629    OPTUMAS_00039487          OPT00144106
 OHA_LIT_00212789        OHA_LIT_00289632    OPTUMAS_00039500          OPT00144107
 OHA_LIT_00212790        OHA_LIT_00289633    OPTUMAS_00039506          OPT00144108
 OHA_LIT_00212794        OHA_LIT_00289636    OPTUMAS_00039509          OPT00144109
 OHA_LIT_00212806        OHA_LIT_00289675    OPTUMAS_00039539          OPT00144110
 OHA_LIT_00212857        OHA_LIT_00290113    OPTUMAS_00039545          OPT00144111
 OHA_LIT_00212895        OHA_LIT_00290134    OPTUMAS_00039561          OPT00144112
 OHA_LIT_00212896        OHA_LIT_00290139    OPTUMAS_00039563          OPT00144113
 OHA_LIT_00212898        OHA_LIT_00290144    OPTUMAS_00039568          OPT00144114
 OHA_LIT_00212900        OHA_LIT_00290149    OPTUMAS_00039570          OPT00144115
 OHA_LIT_00212902        OHA_LIT_00290150    OPTUMAS_00039583          OPT00144116
 OHA_LIT_00213003        OHA_LIT_00290174    OPTUMAS_00039607          OPT00144117
 OHA_LIT_00213055        OHA_LIT_00290179    OPTUMAS_00039611          OPT00144118
 OHA_LIT_00213056        OHA_LIT_00290200    OPTUMAS_00039612          OPT00144119
 OHA_LIT_00213057        OHA_LIT_00290298    OPTUMAS_00039615          OPT00144120
 OHA_LIT_00213058        OHA_LIT_00290302    OPTUMAS_00039617          OPT00144121
 OHA_LIT_00213059        OHA_LIT_00290304    OPTUMAS_00039625          OPT00144122
 OHA_LIT_00213060        OHA_LIT_00290311    OPTUMAS_00039658          OPT00144123
 OHA_LIT_00213061        OHA_LIT_00290316    OPTUMAS_00039672          OPT00144124
 OHA_LIT_00213062        OHA_LIT_00290320    OPTUMAS_00039678          OPT00144125
 OHA_LIT_00213063        OHA_LIT_00290339    OPTUMAS_00039684          OPT00144126
 OHA_LIT_00213064        OHA_LIT_00290341    OPTUMAS_00039690          OPT00144127
 OHA_LIT_00213065        OHA_LIT_00290390    OPTUMAS_00039695          OPT00144128
 OHA_LIT_00213066        OHA_LIT_00290391    OPTUMAS_00039737          OPT00144129
 OHA_LIT_00213067        OHA_LIT_00290397    OPTUMAS_00039742          OPT00144130
 OHA_LIT_00213068        OHA_LIT_00290400    OPTUMAS_00039743          OPT00144131
 OHA_LIT_00213069        OHA_LIT_00290434    OPTUMAS_00039746          OPT00144132




                                                                           Exhibit 3
                                                                       Page 28 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 29 of 60


Other Rate Development
Page 5 of 13
 OHA_LIT_00213070        OHA_LIT_00290645     OPTUMAS_00039752         OPT00144133
 OHA_LIT_00213071        OHA_LIT_00290777     OPTUMAS_00039764         OPT00144134
 OHA_LIT_00213072        OHA_LIT_00290814     OPTUMAS_00039771         OPT00144135
 OHA_LIT_00213073        OHA_LIT_00290817     OPTUMAS_00039812         OPT00144136
 OHA_LIT_00213074        OHA_LIT_00290908     OPTUMAS_00039819         OPT00144137
 OHA_LIT_00213075        OHA_LIT_00290914     OPTUMAS_00039820         OPT00144138
 OHA_LIT_00213076        OHA_LIT_00290943     OPTUMAS_00039828         OPT00144139
 OHA_LIT_00213077        OHA_LIT_00291020     OPTUMAS_00039835         OPT00144144
 OHA_LIT_00213078        OHA_LIT_00291249     OPTUMAS_00039849         OPT00144145
 OHA_LIT_00213079        OHA_LIT_00291307     OPTUMAS_00039854         OPT00144147
 OHA_LIT_00213080        OHA_LIT_00291353     OPTUMAS_00039941         OPT00144148
 OHA_LIT_00213081        OHA_LIT_00291458     OPTUMAS_00039943         OPT00144149
 OHA_LIT_00213082        OHA_LIT_00291515     OPTUMAS_00040032         OPT00144150
 OHA_LIT_00213083        OHA_LIT_00291520     OPTUMAS_00040038         OPT00144151
 OHA_LIT_00213084        OHA_LIT_00291525     OPTUMAS_00040040         OPT00144152
 OHA_LIT_00213085        OHA_LIT_00291529     OPTUMAS_00040042         OPT00144153
 OHA_LIT_00213086        OHA_LIT_00291540     OPTUMAS_00040044         OPT00144154
 OHA_LIT_00213087        OHA_LIT_00291553     OPTUMAS_00040045         OPT00144225
 OHA_LIT_00213088        OHA_LIT_00291632     OPTUMAS_00040046         OPT00144353
 OHA_LIT_00213089        OHA_LIT_00291720     OPTUMAS_00040048         OPTUMAS_00089966
 OHA_LIT_00213090        OHA_LIT_00291721     OPTUMAS_00040050         OPTUMAS_00094201
 OHA_LIT_00213091        OHA_LIT_00291726     OPTUMAS_00040052         OHA_LIT_00968159
 OHA_LIT_00213092        OHA_LIT_00291835     OPTUMAS_00040054         OHA_LIT_00974616
 OHA_LIT_00213093        OHA_LIT_00291837     OPTUMAS_00040060         OHA_LIT_00974625
 OHA_LIT_00213094        OHA_LIT_00291872     OPTUMAS_00040064         OHA_LIT_00983751
 OHA_LIT_00213095        OHA_LIT_00291875     OPTUMAS_00040065         OHA_LIT_00983906
 OHA_LIT_00213096        OHA_LIT_00291878     OPTUMAS_00040075         OHA_LIT_01013978
 OHA_LIT_00213098        OHA_LIT_00291881     OPTUMAS_00040093         OHA_LIT_01029955
 OHA_LIT_00213099        OHA_LIT_00292159     OPTUMAS_00040101         OHA_LIT_01032483
 OHA_LIT_00213100        OHA_LIT_00292468     OPTUMAS_00040109         OHA_LIT_01037471
 OHA_LIT_00213166        OHA_LIT_00292722     OPTUMAS_00040111         OHA_LIT_01044194
 OHA_LIT_00213167        OHA_LIT_00292852     OPTUMAS_00040188         OHA_LIT_01044212
 OHA_LIT_00213168        OHA_LIT_00293035     OPTUMAS_00041161         OHA_LIT_01044214
 OHA_LIT_00213169        OHA_LIT_00294254     OPTUMAS_00041167         OHA_LIT_01044215
 OHA_LIT_00213170        OHA_LIT_00294259     OPTUMAS_00041183         OHA_LIT_01044396
 OHA_LIT_00213171        OHA_LIT_00294780     OPTUMAS_00041669         OHA_LIT_01051721
 OHA_LIT_00213172        OHA_LIT_00294782     OPTUMAS_00041840         OHA_LIT_01057550
 OHA_LIT_00213173        OHA_LIT_00294949     OPTUMAS_00041915         OHA_LIT_01057829
 OHA_LIT_00213174        OHA_LIT_00294962     OPTUMAS_00041993         OHA_LIT_01059940
 OHA_LIT_00213175        OHA_LIT_00295245     OPTUMAS_00042078         OHA_LIT_01060042




                                                                             Exhibit 3
                                                                         Page 29 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 30 of 60


Other Rate Development
Page 6 of 13
 OHA_LIT_00213176        OHA_LIT_00295260    OPTUMAS_00042263          OHA_LIT_01077006
 OHA_LIT_00213177        OHA_LIT_00295318    OPTUMAS_00042265          OHA_LIT_01077879
 OHA_LIT_00213178        OHA_LIT_00295334    OPTUMAS_00042285          OHA_LIT_01077881
 OHA_LIT_00213179        OHA_LIT_00295372    OPTUMAS_00042286          OHA_LIT_01077882
 OHA_LIT_00213180        OHA_LIT_00295551    OPTUMAS_00042526          OHA_LIT_01077883
 OHA_LIT_00213181        OHA_LIT_00295555    OPTUMAS_00042657          OHA_LIT_01077888
 OHA_LIT_00213182        OHA_LIT_00295568    OPTUMAS_00042829          OHA_LIT_01077894
 OHA_LIT_00213183        OHA_LIT_00295572    OPTUMAS_00042884          OHA_LIT_01077896
 OHA_LIT_00213184        OHA_LIT_00295586    OPTUMAS_00042972          OHA_LIT_01077909
 OHA_LIT_00213185        OHA_LIT_00295614    OPTUMAS_00043013          OHA_LIT_01077910
 OHA_LIT_00213186        OHA_LIT_00295651    OPTUMAS_00043021          OHA_LIT_01077922
 OHA_LIT_00213187        OHA_LIT_00295716    OPTUMAS_00043194          OHA_LIT_01077923
 OHA_LIT_00213188        OHA_LIT_00296846    OPTUMAS_00043231          OHA_LIT_01077935
 OHA_LIT_00213189        OHA_LIT_00297249    OPTUMAS_00043249          OHA_LIT_01077936
 OHA_LIT_00213190        OHA_LIT_00297299    OPTUMAS_00043251          OHA_LIT_01077948
 OHA_LIT_00213191        OHA_LIT_00297301    OPTUMAS_00043288          OHA_LIT_01077949
 OHA_LIT_00213192        OHA_LIT_00297892    OPTUMAS_00043289          OHA_LIT_01077961
 OHA_LIT_00213193        OHA_LIT_00297906    OPTUMAS_00043294          OHA_LIT_01077962
 OHA_LIT_00213194        OHA_LIT_00297963    OPTUMAS_00043296          OHA_LIT_01077975
 OHA_LIT_00213195        OHA_LIT_00298628    OPTUMAS_00043478          OHA_LIT_01077976
 OHA_LIT_00213196        OHA_LIT_00298630    OPTUMAS_00043482          OHA_LIT_01077988
 OHA_LIT_00213197        OHA_LIT_00298636    OPTUMAS_00043483          OHA_LIT_01079284
 OHA_LIT_00213278        OHA_LIT_00298638    OPTUMAS_00043484          OHA_LIT_01079297
 OHA_LIT_00213281        OHA_LIT_00298646    OPTUMAS_00043485          OHA_LIT_01079403
 OHA_LIT_00213283        OHA_LIT_00298650    OPTUMAS_00043486          OHA_LIT_01079416
 OHA_LIT_00213284        OHA_LIT_00298683    OPTUMAS_00043487          OHA_LIT_01079417
 OHA_LIT_00213285        OHA_LIT_00298685    OPTUMAS_00043488          OHA_LIT_01079429
 OHA_LIT_00213287        OHA_LIT_00298744    OPTUMAS_00043490          OHA_LIT_01079530
 OHA_LIT_00213288        OHA_LIT_00298750    OPTUMAS_00043494          OHA_LIT_01079748
 OHA_LIT_00213293        OHA_LIT_00298752    OPTUMAS_00043496          OHA_LIT_01079761
 OHA_LIT_00213298        OHA_LIT_00298758    OPTUMAS_00043498          OHA_LIT_01079762
 OHA_LIT_00213309        OHA_LIT_00298760    OPTUMAS_00043500          OHA_LIT_01079774
 OHA_LIT_00213310        OHA_LIT_00298766    OPTUMAS_00043501          OHA_LIT_01079814
 OHA_LIT_00213314        OHA_LIT_00298768    OPTUMAS_00043514          OHA_LIT_01079875
 OHA_LIT_00213315        OHA_LIT_00298774    OPTUMAS_00045324          OHA_LIT_01079888
 OHA_LIT_00214256        OHA_LIT_00299372    OPTUMAS_00045387          OHA_LIT_01079889
 OHA_LIT_00214259        OHA_LIT_00299373    OPTUMAS_00045392          OHA_LIT_01079901
 OHA_LIT_00214263        OHA_LIT_00299424    OPTUMAS_00045904          OHA_LIT_01079941
 OHA_LIT_00217670        OHA_LIT_00299628    OPTUMAS_00045913          OHA_LIT_01080002
 OHA_LIT_00217671        OHA_LIT_00299630    OPTUMAS_00045978          OHA_LIT_01080015




                                                                            Exhibit 3
                                                                        Page 30 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 31 of 60


Other Rate Development
Page 7 of 13
 OHA_LIT_00217672        OHA_LIT_00299631    OPTUMAS_00047101          OHA_LIT_01080016
 OHA_LIT_00217673        OHA_LIT_00299632    OPTUMAS_00047653          OHA_LIT_01080028
 OHA_LIT_00217675        OHA_LIT_00299633    OPTUMAS_00048087          OHA_LIT_01080105
 OHA_LIT_00217678        OHA_LIT_00299634    OPTUMAS_00048923          OHA_LIT_01080593
 OHA_LIT_00217681        OHA_LIT_00299635    OPTUMAS_00049730          OHA_LIT_01080597
 OHA_LIT_00217682        OHA_LIT_00299910    OPTUMAS_00056181          OHA_LIT_01080599
 OHA_LIT_00217683        OHA_LIT_00299917    OPTUMAS_00056195          OHA_LIT_01080601
 OHA_LIT_00217684        OHA_LIT_00299923    OPTUMAS_00056496          OHA_LIT_01080603
 OHA_LIT_00217694        OHA_LIT_00299938    OPTUMAS_00056531          OHA_LIT_01080605
 OHA_LIT_00217696        OHA_LIT_00299940    OPTUMAS_00059137          OHA_LIT_01081651
 OHA_LIT_00217698        OHA_LIT_00300005    OPTUMAS_00061322          OHA_LIT_01099202
 OHA_LIT_00218197        OHA_LIT_00300091    OPTUMAS_00063211          OHA_LIT_01099222
 OHA_LIT_00218198        OHA_LIT_00300097    OPTUMAS_00068139          OHA_LIT_01107439
 OHA_LIT_00218206        OHA_LIT_00301290    OPTUMAS_00068140          OHA_LIT_01107440
 OHA_LIT_00218207        OHA_LIT_00301314    OPTUMAS_00068175          OHA_LIT_01107587
 OHA_LIT_00218219        OHA_LIT_00301316    OPTUMAS_00068185          OHA_LIT_01107618
 OHA_LIT_00218360        OHA_LIT_00301322    OPTUMAS_00068197          OHA_LIT_01141600
 OHA_LIT_00218433        OHA_LIT_00301347    OPTUMAS_00072931          OHA_LIT_01144231
 OHA_LIT_00219163        OHA_LIT_00301405    OPTUMAS_00076477          OHA_LIT_01148848
 OHA_LIT_00219164        OHA_LIT_00301936    OPTUMAS_00076617          OHA_LIT_01148851
 OHA_LIT_00219170        OHA_LIT_00302000    OPTUMAS_00076641          OHA_LIT_01148952
 OHA_LIT_00219171        OHA_LIT_00302161    OPTUMAS_00077537          OHA_LIT_01151457
 OHA_LIT_00219172        OHA_LIT_00302291    OPTUMAS_00077538          OHA_LIT_01153014
 OHA_LIT_00219173        OHA_LIT_00302297    OPTUMAS_00026675          OHA_LIT_01154290
 OHA_LIT_00219174        OHA_LIT_00302299    OPTUMAS_00026686          OHA_LIT_01159786
 OHA_LIT_00219175        OHA_LIT_00302362    OPTUMAS_00026730          OHA_LIT_01190058
 OHA_LIT_00219176        OHA_LIT_00302382    OPTUMAS_00026732          OHA_LIT_01197982
 OHA_LIT_00219177        OHA_LIT_00302389    OPTUMAS_00026748          OHA_LIT_01197983
 OHA_LIT_00219178        OHA_LIT_00302474    OPTUMAS_00026834          OHA_LIT_01198423
 OHA_LIT_00219179        OHA_LIT_00302558    OPTUMAS_00026864          OHA_LIT_01198503
 OHA_LIT_00219180        OHA_LIT_00302561    OPTUMAS_00026870          OHA_LIT_01198508
 OHA_LIT_00219198        OHA_LIT_00302651    OPTUMAS_00026883          OHA_LIT_01198519
 OHA_LIT_00219199        OHA_LIT_00302662    OPTUMAS_00026886          OHA_LIT_01198530
 OHA_LIT_00219200        OHA_LIT_00302679    OPTUMAS_00026976          OHA_LIT_01198780
 OHA_LIT_00219201        OHA_LIT_00302720    OPTUMAS_00026979          OHA_LIT_01198782
 OHA_LIT_00219203        OHA_LIT_00302725    OPTUMAS_00026981          OHA_LIT_01200851
 OHA_LIT_00219204        OHA_LIT_00302727    OPTUMAS_00027007          OHA_LIT_01206898
 OHA_LIT_00219205        OHA_LIT_00302730    OPTUMAS_00027011          OHA_LIT_01206903
 OHA_LIT_00219206        OHA_LIT_00302750    OPTUMAS_00027014          OHA_LIT_01218471
 OHA_LIT_00219207        OHA_LIT_00302754    OPTUMAS_00027017          OHA_LIT_01218534




                                                                            Exhibit 3
                                                                        Page 31 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 32 of 60


Other Rate Development
Page 8 of 13
 OHA_LIT_00219208        OHA_LIT_00302755    OPTUMAS_00027025          OHA_LIT_01220366
 OHA_LIT_00219209        OHA_LIT_00302758    OPTUMAS_00027045          OHA_LIT_01220693
 OHA_LIT_00219210        OHA_LIT_00302784    OPTUMAS_00027073          OHA_LIT_01220768
 OHA_LIT_00219211        OHA_LIT_00302786    OPTUMAS_00027098          OHA_LIT_01221080
 OHA_LIT_00219212        OHA_LIT_00302788    OPTUMAS_00027100          OHA_LIT_01223396
 OHA_LIT_00219213        OHA_LIT_00302802    OPTUMAS_00027136          OHA_LIT_01223401
 OHA_LIT_00219215        OHA_LIT_00302829    OPTUMAS_00027148          OHA_LIT_01232393
 OHA_LIT_00219309        OHA_LIT_00302832    OPTUMAS_00027150          OHA_LIT_01233930
 OHA_LIT_00219328        OHA_LIT_00302833    OPTUMAS_00027153          OHA_LIT_01234171
 OHA_LIT_00219329        OHA_LIT_00302840    OPTUMAS_00027159          OHA_LIT_01234191
 OHA_LIT_00219330        OHA_LIT_00302851    OPTUMAS_00027167          OHA_LIT_01242189
 OHA_LIT_00219337        OHA_LIT_00302853    OPTUMAS_00027200          OHA_LIT_01249157
 OHA_LIT_00219344        OHA_LIT_00303078    OPTUMAS_00027203          OHA_LIT_01249241
 OHA_LIT_00219346        OHA_LIT_00303094    OPTUMAS_00027237          OPT00144476
 OHA_LIT_00219348        OHA_LIT_00303127    OPTUMAS_00027303          OHA_LIT_01254203
 OHA_LIT_00219349        OHA_LIT_00303129    OPTUMAS_00027357          OHA_LIT_01254224
 OHA_LIT_00219350        OHA_LIT_00303130    OPTUMAS_00027359          OHA_LIT_01254243
 OHA_LIT_00219351        OHA_LIT_00303131    OPTUMAS_00027468          OHA_LIT_01258002
 OHA_LIT_00219352        OHA_LIT_00303132    OPTUMAS_00027474          OHA_LIT_01258004
 OHA_LIT_00219354        OHA_LIT_00303133    OPTUMAS_00027544          OHA_LIT_01261144
 OHA_LIT_00219378        OHA_LIT_00303134    OPTUMAS_00027572          OHA_LIT_01262233
 OHA_LIT_00219423        OHA_LIT_00303135    OPTUMAS_00027586          OHA_LIT_01263841
 OHA_LIT_00219446        OHA_LIT_00303136    OPTUMAS_00027597          OHA_LIT_01272602
 OHA_LIT_00219480        OHA_LIT_00303138    OPTUMAS_00027600          OHA_LIT_01272807
 OHA_LIT_00219481        OHA_LIT_00303142    OPTUMAS_00027609          OHA_LIT_01272826
 OHA_LIT_00219483        OHA_LIT_00303143    OPTUMAS_00029213          OHA_LIT_01275345
 OHA_LIT_00219484        OHA_LIT_00303144    OPTUMAS_00029217          OHA_LIT_01275346
 OHA_LIT_00219490        OHA_LIT_00303145    OPTUMAS_00029223          OHA_LIT_01292790
 OHA_LIT_00219491        OHA_LIT_00304389    OPTUMAS_00031045          OHA_LIT_01297150
 OHA_LIT_00219492        OHA_LIT_00305565    OPTUMAS_00031917          OHA_LIT_01297151
 OHA_LIT_00219493        OHA_LIT_00305677    OPTUMAS_00032120          OHA_LIT_01297152
 OHA_LIT_00219494        OHA_LIT_00305687    OPTUMAS_00032245          OHA_LIT_01297153
 OHA_LIT_00219495        OHA_LIT_00306217    OPTUMAS_00032981          OHA_LIT_01297315
 OHA_LIT_00219496        OHA_LIT_00306305    OPTUMAS_00034783          OHA_LIT_01297316
 OHA_LIT_00219497        OHA_LIT_00306400    OPTUMAS_00035225          OHA_LIT_00211568
 OHA_LIT_00219498        OHA_LIT_00306412    OPTUMAS_00035715          OHA_LIT_00211569
 OHA_LIT_00219499        OHA_LIT_00306419    OPT00080175               OHA_LIT_00211570
 OHA_LIT_00219504        OHA_LIT_00306708    OPT00080184               OHA_LIT_00211571
 OHA_LIT_00219505        OHA_LIT_00306718    OPT00080185               OHA_LIT_00211572
 OHA_LIT_00219528        OHA_LIT_00306734    OPT00080186               OHA_LIT_00211573




                                                                            Exhibit 3
                                                                        Page 32 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 33 of 60


Other Rate Development
Page 9 of 13
 OHA_LIT_00219529        OHA_LIT_00306737     OPT00080226              OHA_LIT_00211574
 OHA_LIT_00219531        OHA_LIT_00307070     OPT00080252              OHA_LIT_00211575
 OHA_LIT_00219533        OHA_LIT_00307071     OPT00080255              OHA_LIT_00211576
 OHA_LIT_00219534        OHA_LIT_00307185     OPT00080264              OHA_LIT_00211577
 OHA_LIT_00219535        OHA_LIT_00478170     OPT00080301              OHA_LIT_00211578
 OHA_LIT_00219536        OHA_LIT_00478674     OPT00080304              OHA_LIT_00211579
 OHA_LIT_00219537        OHA_LIT_00478925     OPT00080343              OHA_LIT_00211580
 OHA_LIT_00219538        OHA_LIT_00479009     OPT00080374              OHA_LIT_00211581
 OHA_LIT_00219539        OHA_LIT_00479093     OPT00080382              OHA_LIT_00211582
 OHA_LIT_00219540        OHA_LIT_00479261     OPT00080383              OHA_LIT_00211583
 OHA_LIT_00219541        OHA_LIT_00479848     OPT00080384              OHA_LIT_00211584
 OHA_LIT_00219542        OHA_LIT_00480432     OPT00080411              OHA_LIT_00211585
 OHA_LIT_00219543        OHA_LIT_00481017     OPT00080425              OHA_LIT_00211586
 OHA_LIT_00219544        OHA_LIT_00481601     OPTUMAS_00078541         OHA_LIT_00727965
 OHA_LIT_00219546        OHA_LIT_00481893     OPTUMAS_00078550         OHA_LIT_00243134
 OHA_LIT_00219547        OHA_LIT_00482192     OPTUMAS_00078822         OHA_LIT_00243341
 OHA_LIT_00219551        OHA_LIT_00485318     OPTUMAS_00078824         OHA_LIT_00489123
 OHA_LIT_00219556        OHA_LIT_00488976     OPTUMAS_00079317         OHA_LIT_00524560
 OHA_LIT_00219557        OHA_LIT_00488984     OPTUMAS_00079979         OHA_LIT_00524562
 OHA_LIT_00219558        OHA_LIT_00488991     OPTUMAS_00080188         OHA_LIT_00212881
 OHA_LIT_00219559        OHA_LIT_00488999     OPTUMAS_00080191         OHA_LIT_00213311
 OHA_LIT_00219561        OHA_LIT_00489010     OPTUMAS_00081623         OHA_LIT_00219326
 OHA_LIT_00219562        OHA_LIT_00489025     OPTUMAS_00081807         OHA_LIT_00219327
 OHA_LIT_00219564        OHA_LIT_00489050     OPTUMAS_00082269         OHA_LIT_00219331
 OHA_LIT_00219565        OHA_LIT_00489085     OPTUMAS_00082447         OHA_LIT_00219332
 OHA_LIT_00219566        OHA_LIT_00489099     OPTUMAS_00082697         OHA_LIT_00219333
 OHA_LIT_00219567        OHA_LIT_00489106     OPT00079471              OHA_LIT_00219342
 OHA_LIT_00219568        OHA_LIT_00489302     OPT00081073              OHA_LIT_00219343
 OHA_LIT_00219569        OHA_LIT_00489305     OPT00082580              OHA_LIT_00219345
 OHA_LIT_00219570        OHA_LIT_00494158     OPT00083287              OHA_LIT_00219353
 OHA_LIT_00219571        OHA_LIT_00494458     OPTUMAS_00083263         OHA_LIT_00219510
 OHA_LIT_00219572        OHA_LIT_00494637     OPTUMAS_00083265         OHA_LIT_00219563
 OHA_LIT_00219573        OHA_LIT_00495851     OPTUMAS_00083645         OHA_LIT_00301962
 OHA_LIT_00219574        OHA_LIT_00496681     OPTUMAS_00083655         OPTUMAS_00040432
 OHA_LIT_00219575        OHA_LIT_00496684     OPTUMAS_00085780         OPTUMAS_00056446
 OHA_LIT_00219576        OHA_LIT_00496687     OHA_LIT_00589103         OPTUMAS_00056509
 OHA_LIT_00219577        OHA_LIT_00496689     OHA_LIT_00603720         OPTUMAS_00056514
 OHA_LIT_00219588        OHA_LIT_00496692     OHA_LIT_00603722         OPTUMAS_00056516
 OHA_LIT_00219599        OHA_LIT_00496694     OHA_LIT_00603724         OPTUMAS_00059044
 OHA_LIT_00219617        OHA_LIT_00496696     OHA_LIT_00603726         OPTUMAS_00059045




                                                                             Exhibit 3
                                                                         Page 33 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 34 of 60


Other Rate Development
Page 10 of 13
 OHA_LIT_00219618        OHA_LIT_00496848     OHA_LIT_00603729         OPTUMAS_00059047
 OHA_LIT_00219631        OHA_LIT_00498755     OHA_LIT_00603730         OPTUMAS_00063578
 OHA_LIT_00219632        OHA_LIT_00509634     OHA_LIT_00603731         OPTUMAS_00063621
 OHA_LIT_00219635        OHA_LIT_00509642     OHA_LIT_00603732         OPTUMAS_00063630
 OHA_LIT_00219636        OHA_LIT_00509643     OHA_LIT_00603736         OPTUMAS_00063641
 OHA_LIT_00219637        OHA_LIT_00509644     OHA_LIT_00603737         OPTUMAS_00063644
 OHA_LIT_00219638        OHA_LIT_00509645     OHA_LIT_00603739         OPTUMAS_00068104
 OHA_LIT_00219639        OHA_LIT_00509646     OHA_LIT_00628644         OPTUMAS_00068170
 OHA_LIT_00219640        OHA_LIT_00509673     OHA_LIT_00633753         OPTUMAS_00068186
 OHA_LIT_00220469        OHA_LIT_00509674     OHA_LIT_00635375         OPTUMAS_00068187
 OHA_LIT_00220644        OHA_LIT_00509675     OHA_LIT_00635380         OPTUMAS_00068188
 OHA_LIT_00220820        OHA_LIT_00509676     OHA_LIT_00636060         OPTUMAS_00068194
 OHA_LIT_00220986        OHA_LIT_00509677     OHA_LIT_00636064         OPTUMAS_00068318
 OHA_LIT_00221135        OHA_LIT_00509678     OHA_LIT_00636068         OPTUMAS_00073945
 OHA_LIT_00221828        OHA_LIT_00509683     OHA_LIT_00650218         OHA_LIT_00659120
 OHA_LIT_00221829        OHA_LIT_00509685     OHA_LIT_00656629         OHA_LIT_00729151
 OHA_LIT_00221830        OHA_LIT_00509688     OHA_LIT_00659117         OHA_LIT_00729159
 OHA_LIT_00221833        OHA_LIT_00509689     OHA_LIT_00659128         OHA_LIT_00729166
 OHA_LIT_00221834        OHA_LIT_00509690     OHA_LIT_00659170         OHA_LIT_00729176
 OHA_LIT_00221835        OHA_LIT_00509691     OHA_LIT_00660163         OHA_LIT_00729181
 OHA_LIT_00221837        OHA_LIT_00509696     OHA_LIT_00660170         OHA_LIT_00729186
 OHA_LIT_00221838        OHA_LIT_00509698     OHA_LIT_00660973         OHA_LIT_00732397
 OHA_LIT_00221839        OHA_LIT_00509699     OHA_LIT_00661305         OHA_LIT_00732406
 OHA_LIT_00221841        OHA_LIT_00509700     OHA_LIT_00662829         OHA_LIT_01032467
 OHA_LIT_00221842        OHA_LIT_00509703     OHA_LIT_00662869         OHA_LIT_01077274
 OHA_LIT_00221843        OHA_LIT_00509704     OHA_LIT_00662950         OHA_LIT_00302760
 OHA_LIT_00221845        OHA_LIT_00509705     OHA_LIT_00662955         OHA_LIT_00281818
 OHA_LIT_00221846        OHA_LIT_00509706     OHA_LIT_00675602         OHA_LIT_00281839
 OHA_LIT_00221847        OHA_LIT_00509707     OHA_LIT_00678864         OHA_LIT_00300023
 OHA_LIT_00221848        OHA_LIT_00509708     OHA_LIT_00679159         OHA_LIT_00305695
 OHA_LIT_00221849        OHA_LIT_00509761     OHA_LIT_00693224         OHA_LIT_00305712
 OHA_LIT_00221850        OHA_LIT_00509760     OHA_LIT_00693237         OHA_LIT_00305722
 OHA_LIT_00221851        OHA_LIT_00509759     OHA_LIT_00693455         OHA_LIT_00659502
 OHA_LIT_00221852        OHA_LIT_00509758     OHA_LIT_00721776         OHA_LIT_00675607
 OHA_LIT_00221853        OHA_LIT_00509757     OHA_LIT_00722469         OHA_LIT_00686876
 OHA_LIT_00221854        OHA_LIT_00509756     OHA_LIT_00722505         OHA_LIT_00721991
 OHA_LIT_00221855        OHA_LIT_00509755     OHA_LIT_00722591         OHA_LIT_00722100
 OHA_LIT_00221856        OHA_LIT_00509746     OHA_LIT_00726870         OHA_LIT_00728001
 OHA_LIT_00221857        OHA_LIT_00509745     OHA_LIT_00727976         OHA_LIT_00728015
 OHA_LIT_00221858        OHA_LIT_00509744     OHA_LIT_00730835         OHA_LIT_01051567




                                                                             Exhibit 3
                                                                         Page 34 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 35 of 60


Other Rate Development
Page 11 of 13
 OHA_LIT_00221859        OHA_LIT_00509743     OHA_LIT_00731741         OHA_LIT_00509762
 OHA_LIT_00221860        OHA_LIT_00509742     OHA_LIT_00732655         OHA_LIT_00212388
 OHA_LIT_00221861        OHA_LIT_00509741     OHA_LIT_00758012         OHA_LIT_00213296
 OHA_LIT_00221862        OHA_LIT_00509740     OHA_LIT_00768086         OHA_LIT_00219485
 OHA_LIT_00221863        OHA_LIT_00509727     OHA_LIT_00774276         OHA_LIT_00219486
 OHA_LIT_00221864        OHA_LIT_00509726     OHA_LIT_00786321         OHA_LIT_00219487
 OHA_LIT_00221865        OHA_LIT_00509725     OHA_LIT_00786401         OHA_LIT_00219619
 OHA_LIT_00221866        OHA_LIT_00509724     OHA_LIT_00789729         OHA_LIT_00219626
 OHA_LIT_00221867        OHA_LIT_00509723     OHA_LIT_00796526         OHA_LIT_00299251
 OHA_LIT_00221868        OHA_LIT_00509722     OHA_LIT_00814969         OHA_LIT_00212588
 OHA_LIT_00221869        OHA_LIT_00509721     OHA_LIT_00817371         OPT00080199
 OHA_LIT_00221870        OHA_LIT_00509720     OHA_LIT_00817775         OPT00080198
 OHA_LIT_00221956        OHA_LIT_00509719     OHA_LIT_00832026         OHA_LIT_00303043
 OHA_LIT_00221958        OHA_LIT_00511279     OHA_LIT_00833549         OHA_LIT_00212897
 OHA_LIT_00222129        OHA_LIT_00511554     OHA_LIT_00844950         OHA_LIT_00219620
 OHA_LIT_00222140        OHA_LIT_00512019     OHA_LIT_00844958         OHA_LIT_00278401
 OHA_LIT_00222141        OHA_LIT_00514326     OHA_LIT_00844966         OPTUMAS_00039411
 OHA_LIT_00222239        OHA_LIT_00514327     OHA_LIT_00850033         OPTUMAS_00027020
 OHA_LIT_00222240        OHA_LIT_00514336     OHA_LIT_00853576         OHA_LIT_00603740
 OHA_LIT_00222244        OHA_LIT_00514523     OHA_LIT_00854876         OHA_LIT_00659125
 OHA_LIT_00222249        OHA_LIT_00517725     OHA_LIT_00858081         OHA_LIT_00212805
 OHA_LIT_00222296        OHA_LIT_00517834     OHA_LIT_00868672         OHA_LIT_00212881
 OHA_LIT_00222361        OHA_LIT_00517891     OHA_LIT_00868684         OHA_LIT_00213311
 OHA_LIT_00222362        OHA_LIT_00517930     OHA_LIT_00874083         OHA_LIT_00219326
 OHA_LIT_00236838        OHA_LIT_00517985     OHA_LIT_00927898         OHA_LIT_00219327
 OHA_LIT_00236841        OHA_LIT_00519959     OPT00143435              OHA_LIT_00219331
 OHA_LIT_00236844        OHA_LIT_00519961     OPT00143436              OHA_LIT_00219332
 OHA_LIT_00236846        OHA_LIT_00519971     OPT00143437              OHA_LIT_00219333
 OHA_LIT_00236885        OHA_LIT_00524348     OPT00143438              OHA_LIT_00219342
 OHA_LIT_00237418        OHA_LIT_00524480     OPT00143439              OHA_LIT_00219343
 OHA_LIT_00237862        OHA_LIT_00524482     OPT00143440              OHA_LIT_00219345
 OHA_LIT_00238132        OHA_LIT_00524506     OPT00143443              OHA_LIT_00219353
 OHA_LIT_00239579        OHA_LIT_00524508     OPT00143446              OHA_LIT_00219510
 OHA_LIT_00239580        OHA_LIT_00524519     OPT00143480              OHA_LIT_00219563
 OHA_LIT_00240617        OHA_LIT_00528087     OPT00143730              OHA_LIT_00301962
 OHA_LIT_00240619        OHA_LIT_00529636     OPT00143735              OPTUMAS_00040432
 OHA_LIT_00240620        OHA_LIT_00529637     OPT00143736              OPTUMAS_00056446
 OHA_LIT_00240621        OHA_LIT_00529691     OPT00143737              OPTUMAS_00056509
 OHA_LIT_00240746        OHA_LIT_00529697     OPT00143738              OPTUMAS_00056514
 OHA_LIT_00240755        OHA_LIT_00529759     OPT00143739              OPTUMAS_00056516




                                                                             Exhibit 3
                                                                         Page 35 of 60
          Case 6:18-cv-00296-MO    Document 407-3   Filed 02/05/21   Page 36 of 60


Other Rate Development
Page 12 of 13
 OHA_LIT_00240756        OHA_LIT_00529772     OPT00143740              OPTUMAS_00059044
 OHA_LIT_00240794        OHA_LIT_00529777     OPT00143741              OPTUMAS_00059045
 OHA_LIT_00241544        OHA_LIT_00529824     OPT00143742              OPTUMAS_00059047
 OHA_LIT_00241600        OHA_LIT_00529825     OPT00143743              OPTUMAS_00063578
 OHA_LIT_00243130        OHA_LIT_00531140     OPT00143744              OPTUMAS_00063621
 OHA_LIT_00243150        OHA_LIT_00531636     OPT00143745              OPTUMAS_00063630
 OHA_LIT_00244522        OHA_LIT_00531664     OPT00143746              OPTUMAS_00063641
 OHA_LIT_00244540        OHA_LIT_00531716     OPT00143747              OPTUMAS_00063644
 OHA_LIT_00244544        OHA_LIT_00531801     OPT00143748              OPTUMAS_00068104
 OHA_LIT_00244591        OHA_LIT_00531855     OPT00143749              OPTUMAS_00068170
 OHA_LIT_00244596        OHA_LIT_00531860     OPT00143750              OPTUMAS_00068186
 OHA_LIT_00244600        OHA_LIT_00532014     OPT00143751              OPTUMAS_00068187
 OHA_LIT_00244626        OHA_LIT_00532028     OPT00143752              OPTUMAS_00068188
 OHA_LIT_00244629        OHA_LIT_00532112     OPT00143753              OPTUMAS_00068194
 OHA_LIT_00244653        OHA_LIT_00532115     OPT00143754              OPTUMAS_00068318
 OHA_LIT_00244655        OHA_LIT_00532116     OPT00143757              OPTUMAS_00073945
 OHA_LIT_00244737        OHA_LIT_00532122     OPT00143758              OHA_LIT_00659120
 OHA_LIT_00244964        OHA_LIT_00532123     OPT00143759              OHA_LIT_00729151
 OHA_LIT_00245199        OHA_LIT_00532124     OPT00143760              OHA_LIT_00729159
 OHA_LIT_00245219        OHA_LIT_00532125     OPT00143761              OHA_LIT_00729166
 OHA_LIT_00245591        OHA_LIT_00532128     OPT00143762              OHA_LIT_00729176
 OHA_LIT_00245599        OHA_LIT_00532167     OPT00143763              OHA_LIT_00729181
 OHA_LIT_00248631        OHA_LIT_00546467     OPT00143764              OHA_LIT_00729186
 OHA_LIT_00249656        OPT00000087          OPT00143765              OHA_LIT_00732397
 OHA_LIT_00249957        OPT00000133          OPT00143766              OHA_LIT_00732406
 OHA_LIT_00249971        OPT00000313          OPT00143767              OHA_LIT_01032467
 OHA_LIT_00250002        OPT00000316          OPT00143768              OHA_LIT_01077274
 OHA_LIT_00252450        OPT00000427          OPT00143769              OHA_LIT_00302760
 OHA_LIT_00252733        OPT00000824          OPT00143770              OHA_LIT_00211464
 OHA_LIT_00252852        OPT00001340          OPT00143771              OHA_LIT_00213301
 OHA_LIT_00254870        OPT00001343          OPT00143772              OHA_LIT_00213302
 OHA_LIT_00213303        OHA_LIT_00219507     OHA_LIT_00245597         OHA_LIT_00245601
 OHA_LIT_00245623        OHA_LIT_00273218     OHA_LIT_00273986         OHA_LIT_00274287
 OHA_LIT_00279992        OHA_LIT_00280397     OHA_LIT_00292543         OHA_LIT_00294940
 OHA_LIT_00302463        OHA_LIT_00488859     OHA_LIT_00489141         OHA_LIT_00738295
 OHA_LIT_00821673        OHA_LIT_01032443     OHA_LIT_01148995         OHA_LIT_01174326
 OHA_LIT_01198417        OHA_LIT_01198420     OHA_LIT_01198510
                                                                       OHA_LIT_01198512
 OHA_LIT_01198536        OHA_LIT_01198542     OPT00013001              OPT00081103
 OPT00144001             OPTUMAS_00032258     OPTUMAS_00036944
                                                                       OPTUMAS_00039000




                                                                             Exhibit 3
                                                                         Page 36 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 37 of 60


Other Rate Development
Page 13 of 13
 OPTUMAS_00039269        OPTUMAS_00039713    OPTUMAS_00039793         OPTUMAS_00039925

 OPTUMAS_00039931        OPTUMAS_00041159    OPTUMAS_00042037         OPTUMAS_00042328

 OPTUMAS_00061236        OPTUMAS_00068221    OPTUMAS_00068223         OPTUMAS_00079189
                         OPTUMAS_00079629    OPTUMAS_00079768
 OPTUMAS_00079345




                                                                            Exhibit 3
                                                                        Page 37 of 60
         Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 38 of 60


Financial Comparison
Page 1 of 2

                          07. Financial Comparison

 OPT00073097           OHA_LIT_00270486      OHA_LIT_00786357         OHA_LIT_00290394
 OHA_LIT_00271865      OHA_LIT_00270522      OHA_LIT_00813275         OHA_LIT_00290396
 OHA_LIT_00266250      OHA_LIT_00270534      OHA_LIT_00853852         OHA_LIT_00290433
 OHA_LIT_00266337      OHA_LIT_00270558      OHA_LIT_00983905         OHA_LIT_00291736
 OHA_LIT_00269157      OHA_LIT_00270570      OHA_LIT_01044211         OHA_LIT_00291924
 OHA_LIT_00271922      OHA_LIT_00270594      OHA_LIT_01044395         OHA_LIT_00292449
 OHA_LIT_00302760      OHA_LIT_00270606      OHA_LIT_01051238         OHA_LIT_00292567
 OHA_LIT_00281818      OHA_LIT_00271397      OHA_LIT_01057548         OHA_LIT_00292623
 OHA_LIT_00281839      OHA_LIT_00271510      OHA_LIT_01092524         OHA_LIT_00293803
 OHA_LIT_00300023      OHA_LIT_00271532      OHA_LIT_01141664         OHA_LIT_00294121
 OHA_LIT_00305695      OHA_LIT_00271549      OHA_LIT_01149000         OHA_LIT_00294946
 OHA_LIT_00305712      OHA_LIT_00271867      OHA_LIT_01150982         OHA_LIT_00294972
 OHA_LIT_00305722      OHA_LIT_00273854      OHA_LIT_01151492         OHA_LIT_00294974
 OHA_LIT_00659502      OHA_LIT_00273882      OHA_LIT_01174348         OHA_LIT_00295261
 OHA_LIT_00675607      OHA_LIT_00274849      OHA_LIT_01174462         OHA_LIT_00295265
 OHA_LIT_00686876      OHA_LIT_00280075      OHA_LIT_01198523         OHA_LIT_00295301
 OHA_LIT_00721991      OHA_LIT_00280545      OHA_LIT_01220685         OHA_LIT_00295356
 OHA_LIT_00722100      OHA_LIT_00280547      OHA_LIT_01221087         OHA_LIT_00295357
 OHA_LIT_00728001      OHA_LIT_00512073      OHA_LIT_01232289         OHA_LIT_00295390
 OHA_LIT_00728015      OHA_LIT_00512608      OHA_LIT_01233396         OHA_LIT_00295391
 OHA_LIT_01051567      OHA_LIT_00512652      OHA_LIT_01245706         OHA_LIT_00295392
 OHA_LIT_00211742      OHA_LIT_00514303      OHA_LIT_00489304         OHA_LIT_00295393
 OHA_LIT_00212018      OHA_LIT_00524485      OHA_LIT_00509628         OHA_LIT_00295394
 OHA_LIT_00212025      OHA_LIT_00528361      OHA_LIT_00271565         OHA_LIT_00295625
 OHA_LIT_00212494      OHA_LIT_00529601      OHA_LIT_00211705         OHA_LIT_00295635
 OHA_LIT_00213286      OHA_LIT_00529754      OHA_LIT_00219608         OHA_LIT_00296956
 OHA_LIT_00213299      OHA_LIT_00529799      OPT00067725              OHA_LIT_00298894
 OHA_LIT_00213300      OPT00070254           OHA_LIT_00270703         OHA_LIT_00299218
 OHA_LIT_00218226      OHA-HC008676          OHA_LIT_00497019         OHA_LIT_00302034
 OHA_LIT_00219325      OHA_LIT_00622194      OHA_LIT_00512579         OHA_LIT_00302038
 OHA_LIT_00219530      OHA_LIT_00622195      OHA_LIT_00512599         OHA_LIT_00302487
 OHA_LIT_00219623      OHA_LIT_00622196      OHA_LIT_00654861         OHA_LIT_00302549
 OHA_LIT_00219624      OHA_LIT_00622197      OHA_LIT_00281809         OHA_LIT_00302551
 OHA_LIT_00239578      OHA_LIT_00622199      OHA_LIT_00532162         OHA_LIT_00302553
 OHA_LIT_00241607      OHA_LIT_00622200      OHA_LIT_00280645         OHA_LIT_00305180
 OHA_LIT_00242993      OHA_LIT_00622201      OHA_LIT_00289603         OHA_LIT_00305558
 OHA_LIT_00243346      OHA_LIT_00622203      OHA_LIT_00289604         OHA_LIT_00305559
 OHA_LIT_00243364      OHA_LIT_00622204      OHA_LIT_00290052         OHA_LIT_00305575




                                                                           Exhibit 3
                                                                       Page 38 of 60
          Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 39 of 60


Financial Comparison
Page 2 of 2
 OHA_LIT_00243373      OHA_LIT_00622205      OHA_LIT_00290055          OHA_LIT_00306405
 OHA_LIT_00250013      OHA_LIT_00622206      OHA_LIT_00290057          OHA_LIT_00306409
 OHA_LIT_00252689      OHA_LIT_00668410      OHA_LIT_00290155          OHA_LIT_00306423
 OHA_LIT_00254920      OHA_LIT_00668420      OHA_LIT_00290199          OHA_LIT_00306432
 OHA_LIT_00255265      OHA_LIT_00668445      OHA_LIT_00290239          OHA_LIT_00489136
 OHA_LIT_00255281      OHA_LIT_00672499      OHA_LIT_00290280          OHA_LIT_00494748
 OHA_LIT_00264172      OHA_LIT_00672524      OHA_LIT_00290281          OHA_LIT_00495810
 OHA_LIT_00264329      OHA_LIT_00695270      OHA_LIT_00290282          OHA_LIT_00496929
 OHA_LIT_00264759      OHA_LIT_00766271      OHA_LIT_00290353          OHA_LIT_00509629
 OHA_LIT_00265550      OHA_LIT_00766293      OHA_LIT_00290354          OHA_LIT_00509790
 OHA_LIT_00266171      OHA_LIT_00767182      OHA_LIT_00290355          OHA_LIT_00509808
 OHA_LIT_00270426      OHA_LIT_00767206      OHA_LIT_00290356          OHA_LIT_00510055
 OHA_LIT_00270450      OHA_LIT_00767210      OHA_LIT_00290359          OHA_LIT_00511552
 OHA_LIT_00270462      OHA_LIT_00786323      OHA_LIT_00290377          OHA_LIT_00511980
 OHA_LIT_00531105




                                                                            Exhibit 3
                                                                        Page 39 of 60
         Case 6:18-cv-00296-MO     Document 407-3   Filed 02/05/21   Page 40 of 60


Recoupment & Adjustment
Page 1 of 4

                          08. Recoupment & Adjustment

OHA_LIT_00212060          OHA_LIT_00274633     OHA_LIT_00496930         OHA_LIT_00273096
OHA_LIT_00233292          OHA_LIT_00274742     OHA_LIT_00529605         OHA_LIT_00273097
OHA_LIT_00233297          OHA_LIT_00274749     OPT00061714              OHA_LIT_00273679
OHA_LIT_00233982          OHA_LIT_00274753     OPTUMAS_00038645         OHA_LIT_00273936
OHA_LIT_00234040          OHA_LIT_00274781     OPTUMAS_00039221         OHA_LIT_00274247
OHA_LIT_00234043          OHA_LIT_00274787     OPTUMAS_00039222         OHA_LIT_00274251
OHA_LIT_00234045          OHA_LIT_00274803     OPTUMAS_00043247         OHA_LIT_00274276
OHA_LIT_00234047          OHA_LIT_00278477     OPTUMAS_00048191         OHA_LIT_00274323
OHA_LIT_00234048          OHA_LIT_00281659     OPTUMAS_00056434         OHA_LIT_00274471
OHA_LIT_00234050          OHA_LIT_00289614     OPTUMAS_00058992         OHA_LIT_00274482
OHA_LIT_00234051          OHA_LIT_00289628     OPTUMAS_00058999         OHA_LIT_00274504
OHA_LIT_00234053          OHA_LIT_00289635     OPTUMAS_00029231         OHA_LIT_00274548
OHA_LIT_00234054          OHA_LIT_00289637     OPT00084500              OHA_LIT_00274559
OHA_LIT_00234055          OHA_LIT_00289638     OHA_LIT_00635385         OHA_LIT_00274604
OHA_LIT_00234056          OHA_LIT_00289639     OHA_LIT_00635386         OHA_LIT_00274625
OHA_LIT_00236855          OHA_LIT_00289640     OHA_LIT_00636072         OHA_LIT_00295493
OHA_LIT_00237652          OHA_LIT_00289642     OHA_LIT_00662927         OHA_LIT_00295623
OHA_LIT_00237682          OHA_LIT_00289676     OHA_LIT_00767213         OHA_LIT_00296937
OHA_LIT_00237683          OHA_LIT_00289678     OHA_LIT_00767216         OHA_LIT_00297163
OHA_LIT_00237691          OHA_LIT_00289679     OHA_LIT_00767238         OHA_LIT_00297868
OHA_LIT_00242900          OHA_LIT_00289680     OHA_LIT_00825829         OHA_LIT_00297985
OHA_LIT_00243143          OHA_LIT_00290692     OHA_LIT_00825834         OHA_LIT_00298669
OHA_LIT_00244520          OHA_LIT_00290698     OHA_LIT_00834763         OHA_LIT_00299242
OHA_LIT_00245740          OHA_LIT_00290731     OHA_LIT_00834764         OHA_LIT_00299540
OHA_LIT_00246006          OHA_LIT_00290786     OHA_LIT_00854192         OHA_LIT_00302573
OHA_LIT_00248722          OHA_LIT_00290793     OHA_LIT_00854196         OHA_LIT_00303034
OHA_LIT_00249654          OHA_LIT_00290796     OHA_LIT_01001124         OHA_LIT_00303139
OHA_LIT_00260151          OHA_LIT_00290806     OHA_LIT_01032477         OHA_LIT_00303140
OHA_LIT_00264693          OHA_LIT_00290812     OHA_LIT_01032478         OHA_LIT_00303141
OHA_LIT_00266515          OHA_LIT_00290820     OHA_LIT_01032514         OHA_LIT_00305711
OHA_LIT_00266533          OHA_LIT_00290827     OHA_LIT_01044607         OHA_LIT_00952234
OHA_LIT_00266637          OHA_LIT_00290892     OHA_LIT_01057553         OHA_LIT_00211580
OHA_LIT_00266671          OHA_LIT_00290896     OHA_LIT_01057564         OHA_LIT_00211581
OHA_LIT_00266675          OHA_LIT_00290917     OHA_LIT_01107619         OHA_LIT_00211582
OHA_LIT_00266731          OHA_LIT_00290981     OHA_LIT_01194871         OHA_LIT_00211583
OHA_LIT_00270779          OHA_LIT_00290995     OHA_LIT_01218724         OHA_LIT_00211584
OHA_LIT_00270791          OHA_LIT_00291011     OHA_LIT_01218729         OHA_LIT_00211585




                                                                             Exhibit 3
                                                                         Page 40 of 60
         Case 6:18-cv-00296-MO     Document 407-3   Filed 02/05/21   Page 41 of 60


Recoupment & Adjustment
Page 2 of 4
OHA_LIT_00270824          OHA_LIT_00291037    OHA_LIT_01218778          OHA_LIT_00211586
OHA_LIT_00270837          OHA_LIT_00291049    OHA_LIT_01220678          OHA_LIT_00727965
OHA_LIT_00270917          OHA_LIT_00291073    OHA_LIT_01221090          OHA_LIT_01077274
OHA_LIT_00271030          OHA_LIT_00291077    OHA_LIT_01221092          OHA_LIT_00489304
OHA_LIT_00271166          OHA_LIT_00291108    OHA_LIT_01233375          OHA_LIT_00509628
OHA_LIT_00271168          OHA_LIT_00291120    OHA_LIT_01242184          OHA_LIT_00289634
OHA_LIT_00271169          OHA_LIT_00291431    OHA_LIT_01244929          OHA_LIT_00289641
OHA_LIT_00271171          OHA_LIT_00291566    OHA_LIT_01256160          OHA_LIT_00233313
OHA_LIT_00271210          OHA_LIT_00291568    OHA_LIT_01262288          OHA_LIT_00237027
OHA_LIT_00271215          OHA_LIT_00291717    OHA_LIT_00952234          OHA_LIT_00303146
OHA_LIT_00271270          OHA_LIT_00291888    OHA_LIT_00265528          OHA_LIT_00211576
OHA_LIT_00271286          OHA_LIT_00291889    OHA_LIT_00271637          OHA_LIT_00211577
OHA_LIT_00271307          OHA_LIT_00291896    OHA_LIT_00271638          OHA_LIT_00211578
OHA_LIT_00271370          OHA_LIT_00291932    OHA_LIT_00211568          OHA_LIT_00211579
OHA_LIT_00271414          OHA_LIT_00292072    OHA_LIT_00211569          OHA_LIT_00295027
OHA_LIT_00271437          OHA_LIT_00292128    OHA_LIT_00211570          OHA_LIT_00295291
OHA_LIT_00271456          OHA_LIT_00293106    OHA_LIT_00211571          OHA_LIT_00295298
OHA_LIT_00271457          OHA_LIT_00293713    OHA_LIT_00211572          OHA_LIT_00295326
OHA_LIT_00271485          OHA_LIT_00293815    OHA_LIT_00211573          OHA_LIT_00271961
OHA_LIT_00271521          OHA_LIT_00294231    OHA_LIT_00211574          OHA_LIT_00271984
OHA_LIT_00271592          OHA_LIT_00294253    OHA_LIT_00211575          OHA_LIT_00273081
                          OHA_LIT_00234038    OHA_LIT_00233984
OHA_LIT_00271607
                                                                        OHA_LIT_00236848
                          OHA_LIT_00233988
OHA_LIT_00244710
                                              OHA_LIT_00237068          OHA_LIT_00237622
OHA_LIT_00237633          OHA_LIT_00237640    OHA_LIT_00237646          OHA_LIT_00238067
OHA_LIT_00238075          OHA_LIT_00244709    OHA_LIT_00245000          OHA_LIT_00246008
OHA_LIT_00247434
                          OHA_LIT_00247436    OHA_LIT_00262359          OHA_LIT_00262363
OHA_LIT_00262369          OHA_LIT_00262375    OHA_LIT_00262380          OHA_LIT_00266522
OHA_LIT_00266531
                          OHA_LIT_00266537    OHA_LIT_00266545          OHA_LIT_00266655
                                              OHA_LIT_00266662          OHA_LIT_00266673
OHA_LIT_00266655
                          OHA_LIT_00273082
OHA_LIT_00266696          OHA_LIT_00266700    OHA_LIT_00269688          OHA_LIT_00270128

OHA_LIT_00270769          OHA_LIT_00270773    OHA_LIT_00270776          OHA_LIT_00270782

OHA_LIT_00270785          OHA_LIT_00270788    OHA_LIT_00270867          OHA_LIT_00270876

OHA_LIT_00270930          OHA_LIT_00270932    OHA_LIT_00270961          OHA_LIT_00271063

OHA_LIT_00271068          OHA_LIT_00271162    OHA_LIT_00271164          OHA_LIT_00271172




                                                                             Exhibit 3
                                                                         Page 41 of 60
         Case 6:18-cv-00296-MO     Document 407-3   Filed 02/05/21   Page 42 of 60


Recoupment & Adjustment
Page 3 of 4


OHA_LIT_00271173          OHA_LIT_00271185    OHA_LIT_00271238          OHA_LIT_00271246

OHA_LIT_00271299          OHA_LIT_00271326    OHA_LIT_00271366          OHA_LIT_00271375

OHA_LIT_00271380          OHA_LIT_00271391    OHA_LIT_00271405          OHA_LIT_00271418

OHA_LIT_00271467          OHA_LIT_00271472    OHA_LIT_00271527          OHA_LIT_00271534

OHA_LIT_00271550          OHA_LIT_00271560    OHA_LIT_00271577          OHA_LIT_00271584

OHA_LIT_00271606          OHA_LIT_00271651    OHA_LIT_00271657          OHA_LIT_00271958

OHA_LIT_00274313          OHA_LIT_00274355    OHA_LIT_00274358          OHA_LIT_00274369

OHA_LIT_00274389          OHA_LIT_00274468    OHA_LIT_00274489          OHA_LIT_00274497

OHA_LIT_00274539          OHA_LIT_00274575    OHA_LIT_00274580          OHA_LIT_00274590

OHA_LIT_00274595          OHA_LIT_00274599    OHA_LIT_00274613          OHA_LIT_00274616

OHA_LIT_00274636          OHA_LIT_00274641    OHA_LIT_00274645          OHA_LIT_00274650

OHA_LIT_00274757          OHA_LIT_00274760    OHA_LIT_00274762          OHA_LIT_00274767

                          OHA_LIT_00274777                              OHA_LIT_00292101
OHA_LIT_00274784
                                              OHA_LIT_00280068
OHA_LIT_00281663          OHA_LIT_00290695    OHA_LIT_00290740          OHA_LIT_00290788

OHA_LIT_00290791          OHA_LIT_00290794    OHA_LIT_00290798          OHA_LIT_00290800

OHA_LIT_00290805          OHA_LIT_00290807    OHA_LIT_00290808          OHA_LIT_00290845

OHA_LIT_00290856          OHA_LIT_00290874    OHA_LIT_00290886          OHA_LIT_00290964

OHA_LIT_00290970          OHA_LIT_00290975    OHA_LIT_00290979          OHA_LIT_00290989

OHA_LIT_00291013          OHA_LIT_00291016    OHA_LIT_00291026          OHA_LIT_00291064

OHA_LIT_00291075          OHA_LIT_00291079    OHA_LIT_00291082          OHA_LIT_00291089

OHA_LIT_00291095          OHA_LIT_00291101    OHA_LIT_00291114          OHA_LIT_00291313

OHA_LIT_00291435          OHA_LIT_00291461    OHA_LIT_00291488          OHA_LIT_00291559

OHA_LIT_00291582          OHA_LIT_00291640    OHA_LIT_00291709          OHA_LIT_00291718

OHA_LIT_00291743          OHA_LIT_00291749    OHA_LIT_00291780          OHA_LIT_00291819




                                                                             Exhibit 3
                                                                         Page 42 of 60
         Case 6:18-cv-00296-MO      Document 407-3   Filed 02/05/21   Page 43 of 60


Recoupment & Adjustment
Page 4 of 4

OHA_LIT_00291832          OHA_LIT_00291839     OHA_LIT_00291841          OHA_LIT_00291902

OHA_LIT_00291914          OHA_LIT_00291915     OHA_LIT_00291925          OHA_LIT_00291959

OHA_LIT_00291965          OHA_LIT_00291971     OHA_LIT_00291980          OHA_LIT_00291985

OHA_LIT_00291990          OHA_LIT_00291995     OHA_LIT_00292000          OHA_LIT_00292005

OHA_LIT_00292010          OHA_LIT_00292015     OHA_LIT_00292020          OHA_LIT_00292025

OHA_LIT_00292030          OHA_LIT_00292034     OHA_LIT_00292038          OHA_LIT_00292042

OHA_LIT_00292047          OHA_LIT_00292052     OHA_LIT_00292057          OHA_LIT_00292062

OHA_LIT_00292067          OHA_LIT_00292077     OHA_LIT_00292082          OHA_LIT_00292087

OHA_LIT_00292092          OHA_LIT_00292097     OHA_LIT_00292104          OHA_LIT_00292119

OHA_LIT_00292124          OHA_LIT_00292132     OHA_LIT_00292136
                                                                         OHA_LIT_00292148
OHA_LIT_00292846          OHA_LIT_00292850     OHA_LIT_00293696          OHA_LIT_00294232

OHA_LIT_00294235          OHA_LIT_00294237     OHA_LIT_00294263          OHA_LIT_00294815

                          OHA_LIT_00297860     OHA_LIT_00297883          OHA_LIT_00298708
OHA_LIT_00294826
OHA_LIT_00299586          OHA_LIT_00302825     OHA_LIT_00489331          OHA_LIT_00660882
OHA_LIT_01249154
                          OPT00015024          OPTUMAS_00026890




                                                                              Exhibit 3
                                                                          Page 43 of 60
 Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 44 of 60




  Attachment B -
Document Categories




                                                                   Exhibit 3
                                                               Page 44 of 60
       Case 6:18-cv-00296-MO         Document 407-3        Filed 02/05/21    Page 45 of 60




                         ATTACHMENT B — Document Categories

The categories described below are reflected in the accompanying list of documents to be down-
designated. Documents in Categories 1-6 relate directly to CCO capitation rate development
and, as such, are relevant to FamilyCare’s claim that OHA retaliated against it by reducing its
rates and to rebutting OHA’s claims that it treated FamilyCare just like the other CCOs, and that
FamilyCare’s rates were appropriate and matched the risk of its members. Documents in
Categories 7 and 8 contain other documents relevant to how OHA treated FamilyCare relative to
OHA’s treatment of the other fifteen CCOs and to FamilyCare’s claims of disparate treatment
and retaliation and to OHA’s and its directors’ defenses to those claims.

1.    Documents containing information and/or discussion of raw and relative risk scores, and
OHA communication with CCOs related to risk scores.

OHA and Optumas used risk adjustment during the rate-setting process to adjust rates within
regions, generally, and specifically to reduce FamilyCare’s rates relative to Health Share’s. OHA
alleges that FamilyCare’s rates were lower because its members were less risky.

OHA’s risk adjustment was based on risk scores, which were calculated based on information
about CCOs’ members’ diagnoses. FamilyCare identified inaccuracies in the diagnosis
information of certain members, which would have affected the risk scores calculated for those
members, but OHA refused to address or fix those errors. As a result, the risk scores OHA and
Optumas calculated were inaccurate.

Information about risk scores is particularly relevant to FamilyCare’s claim that OHA treated it
differently and portrayed it as an outlier, and to rebutting OHA’s claims that FamilyCare
overpaid primary care providers, that FamilyCare’s business model was responsible for its
“poor” financial performance, and that FamilyCare’s rates were lower because it had healthier
members. This information will also assist FamilyCare in validating risk scores calculated by
OHA.

Down-designating this information is unlikely to entail competitive harm on the other CCOs
because risk scores merely reflect information about the morbidity of a CCO’s Medicaid
beneficiaries (i.e., the number and type of disease diagnoses), which can hardly be characterized
as a trade secret of the CCO.



2.      Documents relating to the “rate of growth” calculations and the reimbursement policy,
as well as OHA communications with CCOs relating to the rate of growth calculations and the
reimbursement policy.

OHA and Optumas used their rate of growth calculations as the basis for the reimbursement
policy and the justification for deducting tens of millions of dollars from FamilyCare’s
expenditures during the rate-development process for 2017 and 2018, which resulted in lower
rates for FamilyCare in each year.




                                                                                       Exhibit 3
                                                                                   Page 45 of 60
         Case 6:18-cv-00296-MO                Document 407-3            Filed 02/05/21         Page 46 of 60



The development and implementation of the reimbursement policy is squarely at issue in several
of FamilyCare’s claims, including the retaliation claim against Ms. Saxton and the claim for
breach of the settlement agreement. This information is also relevant to OHA’s claim that its
“reimbursement policy” was developed and implemented in a fair and unbiased manner for all
CCOs. Information about how OHA developed and implemented the reimbursement policy,
including the underlying rate of growth calculations, is also relevant to FamilyCare’s claim that
OHA treated it differently and portrayed it as an outlier, and to rebutting OHA’s claims that
FamilyCare overpaid primary care providers, that FamilyCare’s business model was responsible
for its “poor” financial performance, and that FamilyCare’s rates were lower because it had
healthier members.

This information is not a trade secret because the rate of growth was based on a CCO’s total per-
member-per-month expenditures and calculated based upon an aggregated expenditure level,
such as the total amount spent per-member-per-month in each category of aid 1 or category of
service. 2



3.       CCO triangulation-related documents and discussions.

OHA asserts that one of the first steps in rate setting was a “triangulation process,” which sought
to reconcile, for each CCO, any differences among the total medical expenditures reported in the
CCO’s claims data, the financial report the CCO submitted to OHA (the Schedule L), and the
CCO’s audited financial statement. During the rate-setting process for both 2017 and 2018 rates,
FamilyCare identified deficiencies in how Optumas “triangulated” FamilyCare’s data, but those
problems were not adequately addressed or fixed.

Because Optumas used the “triangulated” data for rate development, it is important to understand
how the data was calculated, and to confirm that Optumas used appropriate data across all CCOs.
This information is also necessary for FamilyCare to reconcile regional data totals to individual
CCO data totals and to tie out individual CCO data to CCO financial submissions to OHA and
each CCO’s audited financial statements.

This information is also relevant to FamilyCare’s claim that OHA treated it differently and
portrayed it as an outlier. For example, information about how other CCOs’ data were
“triangulated,” and whether other CCOs’ concerns were addressed, bears on whether OHA and
Optumas treated all CCOs similarly.

Included in this category are documents of the following kinds:



1
 “Category of aid” refers to categorizations of Medicaid recipients generally reflecting the reason an individual is
eligible for Medicaid. For example, the “Blind and Disabled” category of aid includes individuals who are
Medicaid-eligible because they are blind or have a qualifying disability. OHA and Optumas developed different
capitation rates for each category of aid.
2
 “Category of service” refers to the type of medical service provided to a Medicaid beneficiary—e.g., physician
visit or inpatient hospital stay.

                                                        -2-


                                                                                                          Exhibit 3
                                                                                                      Page 46 of 60
         Case 6:18-cv-00296-MO               Document 407-3           Filed 02/05/21         Page 47 of 60



     •   CCO-specific audited financial statements;

     •   Emails between a CCO and OHA containing aggregated financial or member claims
         information to help resolve questions in the triangulation process;

     •   Worksheets comparing “member month” enrollment by CCO and by category of aid;

     •   Base data summaries by CCO, containing gross encounter expenditure data, CCO-
         specific adjustments for claims “incurred but not paid” and for underreporting, and a rate
         of growth comparison between the current year’s base data and the prior year’s base
         data; 3

     •   Worksheets triangulating CCO-specific encounter data against the figures reported in the
         CCO’s Exhibit L and audited financial statement.

This information is not a trade secret because the amounts used for triangulation are aggregated,
reflecting how much a particular CCO spent on a particular category of service (e.g., physician
visits) for a particular group of members. Some documents in this category may include more
details about reimbursement for particular health care services, but such information is not, for
the reasons discussed in the accompanying letter, likely to cause competitive harm. If the Court
concludes that some documents contain information meriting AEO protection, FamilyCare
requests that the remaining portions of the documents be down-designated. 4

4.       Regional rate models for all regions.

Regional rate models, prepared by OHA and Optumas in connection with the rate-setting
process, are workbooks that detail the rate buildup within each region. The regional rate models
combine cost and utilization data, aggregated to the category of service and category of aid level,
for the CCOs within a region.

OHA shared “masked” regional rate models, which redacted utilization and per-unit cost per
category of service information, with the CCOs within a particular region, but not with CCOs
outside that region.

The Court previously ordered the down-designation of the unmasked Tri-County regional rate
model. See Dkt. 290. FamilyCare seeks the down-designation of the unmasked regional rate
models from the other rate-setting regions. That information will allow FamilyCare to assess
OHA’s assertion that the rate development process was unbiased and consistent across all CCOs
in all regions. The information is also relevant to FamilyCare’s claim that OHA treated it
differently and portrayed it as an outlier.




3
  “Base data” means the amount of the CCO’s medical expenses, after certain adjustments, that is used as a starting
point in the rate development process.
4
  The Court previously ordered that the portions of Health Share’s triangulation-related documents prepared by
Optumas should be down-designated. See Dkt. 290.

                                                       -3-


                                                                                                        Exhibit 3
                                                                                                    Page 47 of 60
         Case 6:18-cv-00296-MO               Document 407-3           Filed 02/05/21        Page 48 of 60



5.       Schedule L/Rate Templates.

CCOs regularly submitted quarterly and annual financial submissions (called Schedule Ls) to
OHA. OHA and Optumas used these submissions during rate setting.

These submissions, and communications with CCOs related to these submissions, are relevant to
showing that FamilyCare’s spending was reasonable compared to other CCOs, and that OHA
knowingly chose to highlight misleading data regarding FamilyCare’s spending, financial
position, and operational performance. This information is also relevant to FamilyCare’s claim
that OHA treated it differently and portrayed it as an outlier, and to rebutting OHA’s claims that
FamilyCare overpaid primary care providers, that FamilyCare’s business model was responsible
for its “poor” financial performance, that FamilyCare’s rates were lower because it had healthier
members, and that payment rates to CCOs matched the risk of each CCO members.

Most of the information in these materials is aggregated information that does not reveal detail
about specific payments to specific providers or details of their contractual arrangements. Some
tabs in some of the worksheets in this category include more granular details about
reimbursement for particular health care services. One of the tabs, titled “Breakdown of All
Alternative Payment Arrangements by Provider” (designated as “L16”) contains specific,
provider-level information. Such information is not, for the reasons discussed in the
accompanying letter, likely to cause competitive harm. If the Court concludes that some
documents contain information meriting AEO protection, Family Care requests that the
remaining portions of the documents be down-designated.

6.       Other rate development documents.

Included in this category are documents of the following kinds:

     •   Encounter data summaries by CCO, referred to as “databooks.” The databooks include
         CCO-specific information by category of aid and category of service;

     •   Rates that OHA has agreed to pay certain hospitals and fee-for-service providers;

     •   Internal Optumas and OHA emails discussing the inclusion of aggregated CCO-specific
         financial information in rate development;

     •   Documents and emails related to OHA’s MLR calculations by CCO; 5

     •   Worksheets containing utilization analyses; 6




5
  “MLR” means “medical loss ratio,” which is a federally imposed requirement that CCOs spend a specified
percentage of their capitation revenue on patients’ medical expenses.
6
  OHA frequently analyzes subsets of members to track overall utilization of services and which specific services are
being utilized. For example, OHA may analyze service utilization across variety of disease codes, and in doing so,
look at which members in which CCOs have been coded with having these diseases.

                                                       -4-


                                                                                                        Exhibit 3
                                                                                                    Page 48 of 60
         Case 6:18-cv-00296-MO               Document 407-3            Filed 02/05/21        Page 49 of 60



    •    Worksheets with CCO-specific capitation rates, broken down by category of aid, and
         sometimes also including comparisons between the CCO-specific rates and the regional
         rates;

    •    Prescription drug analyses, containing CCO-specific expenditures by disease type and by
         category of aid;

    •    Worksheets related to CCOs’ “quality pool” expenditures; 7

    •    Regional trend models; 8

    •    Maternity cost models; 9

    •    Materials that OHA shared among the CCOs within the relevant region but not with
         CCOs in other regions.

This information is relevant to OHA’s assertion that the rate development process was unbiased
and consistent across all regions and all CCOs. It is also relevant to FamilyCare’s claim that
OHA treated it differently and portrayed it as an outlier.

Most of the CCO-specific information in this category of documents is aggregated data that does
not reveal specific payment rates or methodologies. Moreover, much of the information is
shared by OHA among the CCOs in a particular region, where the CCOs are the most likely to
be competitive and concerns about competitive harm would be highest. Some documents in this
category may include more details about reimbursement for particular health care services that
was not shared by OHA with other CCOs, but such information is not, for the reasons discussed
in the accompanying letter, likely to cause competitive harm. If the Court concludes that some
documents contain information meriting AEO protection, Family Care requests that the
remaining portions of the documents be down-designated.

7.     Documents containing information, comparison and/or discussion of FamilyCare’s
and/or other CCOs’ financial and/or operational performance.

Information about CCOs’ relative financial and/or operational performance is relevant to the
accuracy of OHA’s communications with others about FamilyCare, and whether OHA and its
directors (Ms. Saxton and Mr. Allen) knowingly communicated false or misleading information
about FamilyCare. It is also relevant to the OHA’s directors’ defenses to FamilyCare’s claims
for retaliation, including their defenses of OHA’s “smear campaign.”

Most of this information is aggregated information that does not reveal detail about specific
payments to specific providers or specific details of contractual arrangements. Some documents

7
  In general terms, “quality pool” refers to incentive money that OHA pays the CCOs for achieving certain member
enrollment or member health outcomes.
8
  “Trend” refers to determining, on a prospective basis, how much medical costs and service utilization are likely to
increase (or decrease) in the future. The selection of the trend amount is a key step in rate development.
9
  For example, OHA may analyze maternity costs at the regional level by hospital type and by type of fetal delivery,
including information about the total number of births and cost per delivery by CCO.

                                                        -5-


                                                                                                        Exhibit 3
                                                                                                    Page 49 of 60
       Case 6:18-cv-00296-MO         Document 407-3        Filed 02/05/21    Page 50 of 60



in this category may include more granular information about reimbursement for particular
health care services, but such information is not, for the reasons discussed in the accompanying
letter, likely to cause competitive harm. If the Court concludes that some documents contain
information meriting AEO protection, FamilyCare requests that the remaining portions of the
documents be down-designated.

8.     Recoupments and Adjustments.

OHA has from time to time sought to recoup certain monies, including capitation payments,
from some or all of the CCOs and/or make other adjustments to the amounts otherwise payable
to CCOs, including capitation payments.

Information about how OHA treated other CCOs relative to recoupments and adjustments, as
compared to its treatment of FamilyCare, is relevant to FamilyCare’s claim that OHA treated it
differently, and to OHA’s assertion that it treated FamilyCare the same as other CCOs.

Most of this information is aggregated information that does not reveal detail about specific
payments to specific providers. Some documents in this category may include more granular
details about reimbursement for particular health care services, but such information is not, for
the reasons discussed in the body of the letter, likely to cause competitive harm. If the Court
concludes that such information merits AEO protection, Family Care requests that the remaining
portions of the documents be down-designated.




                                              -6-


                                                                                       Exhibit 3
                                                                                   Page 50 of 60
             Case 6:18-cv-00296-MO            Document 407-3          Filed 02/05/21       Page 51 of 60

RFA OHA-4690-19 – CCO 2.0




                                         STATE OF OREGON




                                               COVER PAGE

                                          Oregon Health Authority

                   COORDINATED CARE ORGANIZATIONS 2.0
                                         Request for Applications (RFA)

                                            RFA OHA-4690-19

                                      Date of Issue: January 25, 2019

                           Closing Date and Time: April 22, 2019 at 3:00 PM

                 Single Point of Contact (SPC):          Tammy L. Hurst OCAC, OPBC, SPC

        Address:                     635 Capitol Street, NE Room 350
        City, State, Zip             Salem, Oregon 97301
        Phone (voice)                503-947-5298
        E-mail:                      rfa.cco2.0@dhsoha.state.or.us

The State of Oregon promotes equal opportunity for all individuals without regard to age, color, disability, marital
status, national origin, race, religion or creed, sex or gender, sexual orientation, or veteran status.

                                                                                                    Exhibit 1
                                                                                                  Page 1 of 2
RFA OHA-4690-19-0 tlh                                    RFA Document                                        Page 1 of 43
                                                                                                      Exhibit 3
                                                                                                  Page 51 of 60
             Case 6:18-cv-00296-MO            Document 407-3          Filed 02/05/21      Page 52 of 60

RFA OHA-4690-19 – CCO 2.0

Section 1.     General Information
1.1    Introduction
       The State of Oregon, acting by and through the Oregon Health Authority (“OHA”), requests Applications
       from qualified Applicants to be awarded Contracts as Coordinated Care Organizations to provide coordinated
       care to Oregon Health Plan (OHP) Clients.
       OHA expects to award Contracts for the entire State for the period starting January 1, 2020. Subject to annual
       renewal terms and conditions, all initial Contracts will expire December 31, 2024, and thereafter may be
       renewed for one-year periods at OHA’s discretion. CCO Contracts are expected to be re-solicited in five
       years.
       All organizations submitting Applications are referred to as Applicants in this Request for Applications
       (RFA). After award of a CCO Contract to provide Medicaid services under this RFA, the Applicant will be
       designated as the CCO or Contractor.
       The scope of the Contractor services and deliverables for the Contract is described in Section 3, “Scope of
       Work,” Appendix B (Sample Contract) and Attachments 6 through 16. The RFA describes the updating and
       negotiations that will determine the final terms and conditions to be included in the Contract.
1.2    Schedule
       The table below represents a tentative schedule of events. The time due is 5:00 PM Pacific Time, unless
       otherwise indicated. All dates listed are subject to change.
          Event                                                    Date
          RFA Released                                             January 25, 2019
          Letter of Intent Due                                     February 1, 2019
          Questions / Requests for Clarification Due               February 4, 2019
          Letters of Intent Publicly Posted                        February 5, 2019
          RFA Protest Period Ends                                  February 5, 2019
          Letter of Intent to Apply – Change Requests Due          February 15, 2019
          Answers to Questions / Requests for Clarification
                                                                   February 15, 2019
          Issued
          Pre-Application Conference                               Announced via Addendum
          Technical Assistance Forums                              Announced via Addendum
          Closing (Application Due)                                See RFA cover page (April 22, 2019)
          Announcement of Applications Received                    April 25, 2019
          Required Applicant Conference                            May 20, 2019
          Notice of Intent to Award                                July 9, 2019
                                                                   7 days after Notice of Intent to Award
          Award Protest Period Ends
                                                                   has been issued.
          Readiness Review Documentation Due                       August 1, 2019
          2019 Rates Updated                                       September 15, 2019

                                                                                                  Exhibit 1
                                                                                                Page 2 of 2
RFA OHA-4690-19-0 tlh                                  RFA Document                                         Page 4 of 43
                                                                                                    Exhibit 3
                                                                                                Page 52 of 60
            Case 6:18-cv-00296-MO           Document 407-3           Filed 02/05/21    Page 53 of 60

RFA OHA-4690-19 – CCO 2.0

                    Attachment 8 — Value-Based Payment Questionnaire
The information requested in this questionnaire should be provided in narrative form, answering specific
questions in each section and providing enough information for the OHA to evaluate the response.
Page limits for this Value-Based Payment Questionnaire is 10 pages. Items that are excluded from the
page limit will be noted in that requirement.
A.     Value-Based Payment (VBP) Requirements
       VBP Minimum Threshold
       CCOs must begin CCO 2.0 – January 2020 – with at least 20% of their projected annual payments to
       their Providers in contracts that include a Value-Based Payment component as defined by the Health
       Care Payment Learning and Action Network’s (LAN’s) “Alternative Payment Model Framework White
       Paper Refreshed 2017” (https://hcp-lan.org/apm-refresh-white-paper/), Pay for Performance category 2C
       or higher. OHA will assess adherence retrospectively. The denominator in this calculation is the total
       dollars paid (claims and non-claims-based payments) for medical, behavioral, oral, prescription drugs
       and other health services. Administrative expenses, profit margin, and other non-service-related
       expenditures are excluded from the calculation.
       Expanding VBP Beyond Primary Care to Other Care Delivery Areas
       CCOs must develop new, or expanded from an existing contract, VBPs in care delivery areas which
       include Hospital care, maternity care, children’s health care, Behavioral Health care, and oral health
       care. The term “expanded from an existing contract” includes, but is not limited to, an expansion of a
       CCO’s existing contract such that more Providers or Members are included in the arrangement, or
       higher-level VBP components are included. Required VBPs in care delivery areas must fall within LAN
       Category 2C (Pay for Performance) or higher through the duration of the CCO 2.0 period.
       Before the Contract is signed, successful Applicants will receive final specifications of care delivery
       area VBPs, including required reporting metrics, from OHA.
       2020 VBP requirements are included in the Core Contract. CCOs must implement care delivery area
       VBPs according to the following schedule after 2020:
       •   By 2021, CCO shall implement two new or expanded VBPs. The two new or expanded VBPs must
           be in two of the listed care delivery areas, and one of the areas must be either Hospital care or
           maternity care. A CCO may design new VBPs in both Hospital care and maternity care. A VBP may
           encompass two care delivery areas; e.g. a hospital maternity care VBP that met specifications for
           both care delivery areas could count for both hospital care and maternity care delivery areas.
       •   By 2022, CCO shall implement a new VBP in one more care delivery area. By the end of 2022, new
           VBPs in both Hospital care and maternity care must be in place.
       •   By 2023 and 2024, CCO shall implement one new VBP each year in each of the remaining care
           delivery areas. By the end of 2024, new or expanded VBPs in all five care delivery areas must be
           implemented.
       CCO VBP targets that achieve 70% VBP by 2024
       CCOs must annually increase the level of payments that are value-based through the duration of the
       CCO 2.0 period. CCOs must meet minimum annual thresholds, according to the following schedule:
       •   For services provided in 2021, no less than 35% of the CCO’s payments to Providers must be in the
           form of a VBP and fall within LAN Category 2C (Pay for Performance) or higher;
       •   For services provided in 2022, no less than 50% of the CCO’s payments to Providers must be in the
           form of a VBP and fall within LAN Category 2C (Pay for Performance) or higher;

RFA OHA-4690-19-0 tlh                                 Attachment 8                         Exhibit 2     Page 1 of 5
                                                                                         Page 1 of 2
                                                                                                  Exhibit 3
                                                                                              Page 53 of 60
             Case 6:18-cv-00296-MO           Document 407-3          Filed 02/05/21   Page 54 of 60

RFA OHA-4690-19 – CCO 2.0

       •    For services provided in 2023, no less than 60% of the CCO’s payments to Providers must be in the
            form of a VBP and fall within LAN Category 2C (Pay for Performance) or higher; and it is expected
            that, beginning 2023, no less than 20% of the CCO’s payments to Providers must fall within LAN
            Category 3B (Shared Savings and Downside Risk) or higher. Payments that fall within LAN
            Category 3B or higher will qualify for the overall VBP target of 60% because LAN Category 3B is
            higher than LAN Category 2C; and
       •    For services provided in 2024, no less than 70% of the CCO’s payments to Providers must be in the
            form of a VBP and fall within LAN Category 2C (Pay for Performance) or higher and it is expected
            that beginning 2024, no less than 25% of the CCO’s payments to Providers fall within LAN
            Category 3B (Shared Savings and Downside Risk) or higher, also qualifying for the overall VBP
            target of 70% per statement above.
       Patient-Centered Primary Care Home (PCPCH) VBP requirements
       CCOs must provide per-Member-per-month (PMPM) payments to their PCPCH clinics as a supplement
       to any other payments made to PCPCHs, such as fee-for-service or VBPs. CCOs must also vary the
       PMPMs such that higher-tier PCPCHs receive higher payments than lower-tier PCPCHs. The PMPMs
       must be appropriate, increase each year over the five-year contract and, although OHA is not defining a
       specific minimum dollar amount, the payments should be sufficient to aid in the development of
       infrastructure and operations needed to maintain or advance PCPCH tier level.
       The PCPCH PMPM payment counts for this requirement at a LAN Category 2A level. Unless combined
       with a LAN category 2C or higher, it does not count toward the CCO VBP minimum threshold for 2020
       or CCO VBP annual targets, which require a LAN Category 2C (Pay for Performance) or higher.
       Risk adjustment within VBP arrangements
       OHA may require CCOs to use risk adjustment models that consider social complexity within their VBP
       arrangements in later years (2022-2024).
B.     VBP Reporting
       CCO VBP Data Reporting for 2020 is specified in this RFA, below, and the Core Contract. Awarded
       Successful Applicants must report their VBP data and other details for future years as described below.
       CCO Data Reporting: 2020
       CCOs must comply with the following reporting requirements in Year 1:
       1.      Describe the specific quality metrics from the HPQMC Aligned Measures Menu, or HPQMC
               Core Measure Set, if developed in future years, that will be used, including the established
               benchmarks that will be used for performance-based payments to Providers and other relevant
               details; and /or
               a.       If the aligned measure set does not include appropriate metric/s for planned VBP,
                        Applicants may request approval from OHA to use other metrics. Preference will be
                        given to those metrics defined by the National Quality Forum (NQF).
               b.       Should OHA contract with one or more other CCOs serving Members in the same
                        geographical area, the CCO shall participate in workgroups to select performance
                        measures to be incorporated into each CCO’s value-based purchasing Provider contracts
                        for common Provider types and specialties. CCOs will be informed in advance of the
                        Provider types and specialties under consideration for performance measures. Each CCO
                        shall incorporate all selected measures into its Participating Provider contracts.
       2.      By September 30, 2020, CCOs must submit payment arrangement data via APAC’s Appendices
               G and H. Please see APAC Reporting Guide for additional information.

RFA OHA-4690-19-0 tlh                                 Attachment 8                       Exhibit 2    Page 2 of 5
                                                                                       Page 2 of 2
                                                                                                Exhibit 3
                                                                                            Page 54 of 60
   Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 55 of 60



Oregon Health Authority

CCO 2.0 Procurement Rate Methodology

January 1, 2020 – December 31, 2020 Capitation Rates




                                                                      Exhibit 3
                                                                    Page 1 of 3

                                                                     Exhibit 3
                                                                 Page 55 of 60
     Case 6:18-cv-00296-MO                      Document 407-3   Filed 02/05/21      Page 56 of 60


                                                    Rate Development Process Optumas

2. Rate Development Process
2.01 Overview
The following key concepts were considered when developing the rate methodology for the CCO 2.0
program:
    1) Statewide Base Data – To support the concept of OHA monitoring changes to the CCO 2.0
        program globally, the starting point for the rate development will be a statewide base data, split
        by category of aid (COA) and category of service (COS). The base data will be comprised of
        CY2016 and CY2017 base data. For 2020 forward, at least two years of base data will be used as
        part of the CCO 2.0 rate development. OHA plans on evaluating the CCO program for potentially
        avoidable costs in future rate settings, which may result in managed care adjustments if needed
        and/or potential reimbursement adjustments.
    2) Service Areas/Area Factors – OHA has proposed nine Service Areas as part of the CCO 2.0
        program. Oregon could be considered a predominantly rural state with a handful of
        metropolitan areas. Due to its rurality, there are differences in practice patterns (e.g., access to
        care) depending on where a CCO’s member base is concentrated and these differences need to
        be considered when developing the capitation rates for each of the nine proposed Service
        Areas. In addition, differences will be accounted for as part of the area factor development.
    3) Member Risk Differential – In order to assess differences in member acuity, the rate
        methodology will incorporate a risk score tool, CDPS+RX, to assist in better quantifying the
        membership risk across the individual CCOs once membership has stabilized. Due to current
        statute (ORS 414.652), OHA plans to institute a six-month risk corridor at the beginning of CY20
        to mitigate the risk of over- and under-paying due to differences in risk between CCOs.
        However, this is subject to change as OHA is also planning to propose a legislative concept for
        this statute in the upcoming 2019 session.
    4) Social Determinants of Health (SDOH) Risk Differential – OHA plans on enhancing the member
        risk differential for CY2022 by incorporating Social Determinants of Health (SDOH) factors to
        support the key priorities of CCO 2.0.
   5) Data Quality – Using the historical base data from CY2016 and CY2017 allows the actuary to
        apply the appropriate adjustments to the base data required to ensure all data is appropriately
        accounted for within the base data.
   6) Withhold – Under CCO 1.0, OHA paid a Quality Pool Incentive based upon quality metrics
        outside the capitation rate. Under CCO 2.0, this funding will now be operationalized as a
        withhold and therefore be contained within the rate development methodology.
   7) Variable Margin (CCO Specific Margin) – CCO 2.0 will vary the margin loaded into the capitation
        rates by CCO to reward CCOs that are high performing and show success in achieving the
        sustainable rate of growth, improving efficiency in care delivery, and investing in effective
        Health Related Services (HRS)/Social Determinants of Health (SDOH). For more details about
        how OHA will evaluate performance, please see the Appendix II. Prometheus Analytics.
   8) Hospital Reimbursement – Under CCO 1.0, OHA included a separate add-on in the rates called
        hospital reimbursement adjustment (HRA) that was a pass-through to DRG hospitals. Under CCO
        2.0 and based on new managed care pass-through regulations, OHA will transition away from
        HRA starting CY2020. Please see Hospital Reimbursement Adjustment (HRA) Transition in
        Section 2.06 for more details about the transition and impact to CCO rates.


                                                                                              4|Page
 Opium@           RIS k   I   S I r O I e g Y   I   Re I O r m




                                                                                               Exhibit 3
                                                                                             Page 2 of 3
                                                                                                Exhibit 3
                                                                                            Page 56 of 60
     Case 6:18-cv-00296-MO                       Document 407-3    Filed 02/05/21    Page 57 of 60


                                                     Rate Development Process Optumas
    9) Biennial rebasing – Under CCO 1.0, OHA reviewed data and rebased the capitation rates each
       year. In an effort to create more stability in the program, OHA will move to a biennial cycle of
       rebasing.

The rate methodology described in this certification is centered around the idea of creating Service Area
specific rates from a statewide base data by COA. This Service Area approach is then supplemented
with the development of health-based risk factors, CDPS+RX, that reflect the unique risk of each Service
Area and CCO. These risk factors and area factors are applied to the statewide base data resulting in
Service Area specific payment rates that are commensurate with the Service Area’s unique risk. OHA
has proposed the nine Service Areas. Area factors and risk factors (CDPS+RX) will be applied in a budget
neutral manner with respect to the statewide base data.

The goal of the rate development process is to develop a payment rate for each rating cohort within
each Service Area that is consistent with all applicable guidelines and Actuarial Standards of Practice
(ASOPs):

      •   ASOP 5 – Incurred Health and Disability Claims
      •   ASOP 23 – Data Quality
      •   ASOP 41 – Actuarial Communications
      •   ASOP 45 – The Use of Health Status Based Risk Adjustment Methodologies
      •   ASOP 49 – Medicaid Managed Care Capitation Rate Development and Certification

The final payment rate is the certifying actuary’s best estimate which is developed to reflect the
inherent risk of the covered population for each Service Area, intended to match payment to risk across
all Service Areas and CCOs.

2.02 Base Data

Data Reporting

As part of the CCO 2.0 Procurement Rate Development process, Optumas relied on the following data
sources to compile the statewide base data:

    1. CY16/CY17 detailed CCO encounter data (incurred 1/1/2016 – 12/31/2017) provided by OHA.
       This is the same base detailed encounter data used within the CY18 and CY19 rate development,
       respectively.
    2. CY16/CY17 eligibility file provided by OHA. This data contains monthly, member-level
       enrollment information such as enrollment status, county of residence, and category of aid.
    3. CY16/CY17 financial templates (incurred 1/1/2016 – 12/31/2017) as reported by each
       participating CCO. These financial templates were provided by each CCO and contain
       enrollment volume and medical costs, inclusive of encounterable costs, subcapitated
       arrangements, and additional incentive payments made to providers outside of the encounter
       data, including costs related to flexible services.
    4. CY17 subcapitated financial templates (incurred 1/1/2017 – 12/31/2017) as reported by each
       CCO. These financial templates were provided by each CCO and contain detailed financial
       information for any subcapitated entity subcontracted with a CCO during CY17.

                                                                                              5|Page
 Optum@           R IS k   I   S I r O I 8 g Y   I   R 8 f O r m




                                                                                               Exhibit 3
                                                                                             Page 3 of 3
                                                                                                 Exhibit 3
                                                                                            Page 57 of 60
Case 6:18-cv-00296-MO   Document 407-3   Filed 02/05/21   Page 58 of 60




          OREGON HEAL TH AUTHORITY



                            June 2016




                                                             Exhibit 4
                                                           Page 1 of 3
                                                                 OHA_LIT_00322815
                                                                   Exhibit 3
                                                               Page 58 of 60
          Case 6:18-cv-00296-MO                Document 407-3            Filed 02/05/21         Page 59 of 60




Overview
Oregon Health Authority has engaged AKT, a consulting firm out of Lake Oswego, to complete a project for Coordinated
Care Organization (CCO) Process Mapping of Financial Reports under Exhibit L. AKT specifically looked at worksheets
LS, Lio, L13, L15, L16, and L19 as the other reports are generally out of the scope of the project.

AKT visited six CC Os to learn about their processes for completing these six worksheets:

    •   Health Share of Oregon (Health Share)
    •   PacificSource Community Solutions (PacificSource) - this is for the Central CCO only, the Gorge was excluded
    •   Primary Health of Josephine County (Primary Health)
    •   Umpqua Health Alliance (Umpqua)
    •   Western Oregon Advanced Health (WOAH)
    •   Willamette Valley Community Health (WVCH)

For each CCO, AKT has:

    •   Conducted an analysis ofthe CCOs subcontract payment methodologies.
    •   Assessed and documented the process in which the CCO consolidates the various subcontracts into the Exhibit L
        worksheet.
    •   Assessed and documented the process, accuracy and appropriateness in which the CCO makes reclassifications,
        eliminations and adjusts entries.
    •   Assessed and documented the CCOs ability to identify and accurately report sub-capitated and Alternative
        Payment Methodology (APM) payments within the Exhibit L workbook.
    •   Assessed and documented the CC Os process to ensure that Risk Accepting Entities (RAEs) are properly reporting
        revenues and expenses.




                                                                                                                41
                                                                                                   Exhibit 4
                                                                                                 Page 2 of 3
                                                                                                       OHA_LIT_00322818
                                                                                                          Exhibit 3
                                                                                                      Page 59 of 60
               Case 6:18-cv-00296-MO              Document 407-3           Filed 02/05/21        Page 60 of 60




Line   10:   From claims data.

Line   11:   From claims data.

Line   12:   From claims data.

Line 13: From claims data.

Line 14: From claims data and withholds from general ledger.

Line 15: From general ledger.

Line 16: N/A. PacificSource is currently utilizing a grant to provide flex services.

Line   1]:   Network service and credentialing fees from the general ledger.

Deductions

Line   21:   From the general ledger allocated based upon the number of members.

Administrative

Lines 24 & 25: Expenses are from the general ledger and are allocated directly to the CCO when known and allocated
between the two CCOs based on the number of members in each for all other expenses. Compensation includes fully
loaded compensation and is allocated between the two CCOs based on the number of members in each.

Non-Operating Revenues and Expenses

Lines 29 & 31: Expenses are from the general ledger and are allocated directly to the CCO when known and allocated
between the two CCOs based on the number of members in each for all other expenses.

Primary Health

Primary Health has been recruiting for a CFO/Finance Director. Due to not having anyone in that position at the time the
Exhibit L was to be completed and submitted, Primary Health sought assistance from Umpqua. Primary Health provided
Umpqua with their general ledger and FFS claims data, and then Umpqua extrapolated the data to complete LS. Primary
Health does not have any reporting requirements for their RAEs. All data used to populate LS is accumulated and
consolidated through Primary Health's and OHMS own financial statements and claims data.

Using OHMS level data, reports are ran by provider type to gather the FFS expenditure data to be reported on LS. The
total FFS expenditures from the claims reports ran by provider type are reconciled against the total FFS claims paid on
the general ledger.

For service types that only receive FFS payments, those values are entered into the corresponding line item on LS. For
those that also have sub-capitation and withhold settlement expenditures, those values are obtained from the general
ledger and added to the FFS expenditures. For service types that only have sub-capitation expenditures, the
corresponding data from the general ledger is entered into LS. Primary Health does not have any sub-capitated contracts
that cover multiple service types so no allocation is necessary.

Compensation includes wages only and benefits expense is reported in Other Administrative Expenses. Primary Health
didn't provide detailed write-ins for line 25 but detail ofthe expenses used are listed below.


                                                                                                                 71
                                                                                                    Exhibit 4
                                                                                                  Page 3 of 3
                                                                                                        OHA_LIT_00322821
                                                                                                          Exhibit 3
                                                                                                      Page 60 of 60
